EXHIBIT 10.1

EXECUTION COPY

UNSECURED TERM LOAN AGREEMENT

DATED AS OF JANUARY 29, 2014

AMONG

FIRST INDUSTRIAL, L.P., AS BORROWER

FIRST INDUSTRIAL REALTY TRUST, INC.,

AS GENERAL PARTNER AND GUARANTOR

THE LENDERS

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

AND

PNC BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

 

 

WELLS FARGO SECURITIES, LLC and

PNC CAPITAL MARKETS LLC

AS JOINT-LEAD ARRANGERS AND JOINT BOOK RUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1. Definitions

     1   

1.2. Financial Standards

     20   

1.3. Classification of Loans and Borrowings

     21   

1.4. General References

     21   

ARTICLE II. THE FACILITY

     21   

2.1. The Facility

     21   

2.2. Incremental Loans

     22   

2.3. Principal Payments

     23   

2.4. Requests for Borrowings; Responsibility for Borrowings

     23   

2.5. Evidence of Credit Extensions

     23   

2.6. Loans and Borrowings

     23   

2.7. Requests for Borrowings

     24   

2.8. Interest Elections

     25   

2.9. Applicable Margins

     26   

2.10. Funds Transfer Disbursements

     28   

2.11. Minimum Amount of Each Borrowing

     28   

2.12. Interest

     28   

2.13. Method of Payment

     29   

2.14. Default

     29   

2.15. Lending Offices

     29   

2.16. Non Receipt of Funds by Administrative Agent

     30   

2.17. [reserved]

     30   

2.18. [reserved]

     30   

2.19. [reserved]

     30   

2.20. Pro Rata Treatment/Sharing of Payments

     30   

2.21. Reserved

     31   

2.22. Application of Moneys Received

     31   

2.23. Reserved

     32   

2.24. Voluntary Prepayments of Loans

     32   

ARTICLE III. [RESERVED]

     33   

ARTICLE IV. CHANGE IN CIRCUMSTANCES

     33   

4.1. Yield Protection

     33   

4.2. Changes in Capital Adequacy Regulations

     34   

4.3. Availability of Eurocurrency or Adjusted Base Rate Borrowings

     34   

4.4. Funding Indemnification

     35   

4.5. Taxes

     35   

4.6. Lender Statements; Survival of Indemnity

     37   

4.7. Replacement of Lenders under Certain Circumstances

     38   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

ARTICLE V. CONDITIONS PRECEDENT

     38   

5.1. Conditions Precedent to Closing

     38   

5.2. Conditions Precedent to Subsequent Borrowings

     40   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     41   

6.1. Existence

     41   

6.2. Corporate/Partnership Powers

     41   

6.3. Power of Officers

     41   

6.4. Government and Other Approvals

     41   

6.5. Solvency

     41   

6.6. Compliance With Laws

     42   

6.7. Enforceability of Agreement

     42   

6.8. Title to Property

     42   

6.9. Litigation

     42   

6.10. Events of Default

     43   

6.11. Investment Company Act of 1940

     43   

6.12. Public Utility Holding Company Act

     43   

6.13. Regulation U

     43   

6.14. No Material Adverse Financial Change

     43   

6.15. Financial Information

     43   

6.16. Factual Information

     43   

6.17. ERISA

     43   

6.18. Taxes

     44   

6.19. Environmental Matters

     44   

6.20. Insurance

     45   

6.21. No Brokers

     45   

6.22. No Violation of Usury Laws

     45   

6.23. Not a Foreign Person

     45   

6.24. No Trade Name

     45   

6.25. Subsidiaries

     45   

6.26. Unencumbered Assets

     46   

6.27. Patriot Act and Other Specified Laws

     47   

ARTICLE VII. ADDITIONAL REPRESENTATIONS AND WARRANTIES

     48   

7.1. Existence

     48   

7.2. Corporate Powers

     48   

7.3. Power of Officers

     48   

7.4. Government and Other Approvals

     48   

7.5. Compliance With Laws

     48   

7.6. Enforceability of Agreement

     49   

7.7. Liens; Consents

     49   

7.8. Litigation

     49   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

7.9. Events of Default

     49   

7.10. Investment Company Act of 1940

     49   

7.11. Public Utility Holding Company Act

     49   

7.12. No Material Adverse Financial Change

     49   

7.13. Financial Information

     49   

7.14. Factual Information

     50   

7.15. ERISA

     50   

7.16. Taxes

     50   

7.17. No Brokers

     50   

7.18. Subsidiaries

     50   

7.19. Status

     50   

7.20. Patriot Act and Other Specified Laws; OFAC

     51   

ARTICLE VIII. AFFIRMATIVE COVENANTS

     52   

8.1. Notices

     52   

8.2. Financial Statements, Reports, Etc.

     52   

8.3. Existence and Conduct of Operations

     55   

8.4. Maintenance of Properties

     56   

8.5. Insurance

     56   

8.6. Payment of Obligations

     56   

8.7. Compliance with Laws

     56   

8.8. Adequate Books

     56   

8.9. ERISA

     56   

8.10. Maintenance of Status

     56   

8.11. Use of Proceeds

     57   

8.12. Distributions

     57   

8.13. Guarantors

     57   

ARTICLE IX. NEGATIVE COVENANTS

     57   

9.1. Change in Business

     57   

9.2. Change of Management of Properties

     57   

9.3. Change of Borrower Ownership

     57   

9.4. Use of Proceeds

     58   

9.5. Liens

     58   

9.6. Regulation U

     59   

9.7. Indebtedness and Cash Flow Covenants

     59   

9.8. Change of Control; Mergers and Dispositions

     60   

9.9. Negative Pledge

     60   

ARTICLE X. DEFAULTS

     60   

10.1. Nonpayment of Principal

     60   

10.2. Certain Covenants

     60   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

10.3. Nonpayment of Interest and Other Obligations

     60   

10.4. Cross Default

     61   

10.5. Loan Documents

     61   

10.6. Representation or Warranty

     61   

10.7. Covenants, Agreements and Other Conditions

     61   

10.8. No Longer General Partner

     61   

10.9. Material Adverse Financial Change

     61   

10.10. Bankruptcy

     61   

10.11. Legal Proceedings

     62   

10.12. ERISA

     62   

10.13. Change in Control

     62   

10.14. Failure to Satisfy Judgments

     62   

10.15. Environmental Remediation

     63   

ARTICLE XI. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     63   

11.1. Acceleration

     63   

11.2. Preservation of Rights; Amendments

     63   

ARTICLE XII. THE ADMINISTRATIVE AGENT

     64   

12.1. Appointment

     64   

12.2. Powers

     64   

12.3. General Immunity

     64   

12.4. No Responsibility for Loans, Recitals, etc.

     64   

12.5. Action on Instructions of Lenders

     65   

12.6. Employment of Administrative Agents and Counsel

     65   

12.7. Reliance on Documents; Counsel

     65   

12.8. Administrative Agent’s Reimbursement and Indemnification

     65   

12.9. Rights as a Lender

     66   

12.10. [reserved].

     66   

12.11. Lender Credit Decision

     66   

12.12. Successor Administrative Agent

     66   

12.13. Notice of Defaults

     67   

12.14. Requests for Approval

     67   

12.15. Copies of Documents

     67   

12.16. Defaulting Lenders

     68   

12.17. Delegation to Affiliates

     69   

12.18. Managing Agents, Syndication Agent, etc.

     69   

ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     69   

13.1. Successors and Assigns

     69   

13.2. Participations

     70   

13.3. Assignments; Consents

     71   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

     Page  

13.4. Register

     73   

13.5. [reserved]

     73   

13.6 Confidentiality

     73   

13.7 Tax Treatment

     74   

ARTICLE XIV. GENERAL PROVISIONS

     74   

14.1. Survival of Representations

     74   

14.2. Governmental Regulation

     74   

14.3. Taxes

     74   

14.4. Headings

     74   

14.5. No Third Party Beneficiaries

     75   

14.6. Expenses; Indemnification

     75   

14.7. Severability of Provisions

     75   

14.8. Nonliability of the Lenders

     75   

14.9. Choice of Law

     76   

14.10. Consent to Jurisdiction

     76   

14.11. Waiver of Jury Trial

     76   

14.12. Successors and Assigns

     76   

14.13. Entire Agreement; Modification of Agreement

     77   

14.14. Dealings with the Borrower

     77   

14.15. Set-Off

     78   

14.16. Counterparts

     78   

14.17. Patriot Act; Compliance

     78   

ARTICLE XV. NOTICES

     79   

15.1. Giving Notice; Electronic Delivery

     79   

15.2. Change of Address

     81   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

EXHIBITS A   -     Term Loan Commitment Amounts B   -     Form of Note C   -    
Form of Disbursement Instruction Agreement D   -     Form of Guaranty E   -    
Opinion of Borrower’s Counsel F   -     Opinion of General Partner’s Counsel G  
-     [reserved] H   -     Form of Compliance Certificate I   -     Form of
Assignment Agreement J   -     Form of Notice of Borrowing SCHEDULES 6.9  
Litigation (Borrower) 6.19   Environmental Compliance 6.24   Trade Names 6.25  
Subsidiaries (Borrower) 6.26   Unencumbered Assets 7.8   Litigation (General
Partner) 7.18   Subsidiaries (General Partner)

 

vi



--------------------------------------------------------------------------------

UNSECURED TERM LOAN AGREEMENT

THIS UNSECURED TERM LOAN AGREEMENT is entered into as of January 29, 2014 by and
among the following:

FIRST INDUSTRIAL, L.P., a Delaware limited partnership having its principal
place of business at 311 South Wacker Drive, Suite 3900, Chicago, Illinois
60606, the sole general partner of which is First Industrial Realty Trust, Inc.,
a Maryland corporation;

FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation that is qualified as
a real estate investment trust whose principal place of business is 311 South
Wacker Drive, Suite 3900, Chicago, Illinois 60606 (“General Partner”);

WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), a national bank organized
under the laws of the United States of America having an office at 10 South
Wacker Dr., 32nd Floor, Chicago, IL 60606, as Administrative Agent
(“Administrative Agent”) for the Lenders (as defined below); and

Those Lenders identified on the signature pages hereto.

RECITALS

A. The Borrower is primarily engaged in the business of acquiring, developing,
owning and operating bulk warehouse and light industrial properties.

B. The Borrower, the Lenders and the Administrative Agent have agreed to enter
into this Agreement in order to set forth the terms and conditions under which
the Lenders will, on the Closing Date, make term loans to or for the benefit of
the Borrower.

C. The General Partner is fully liable for the obligations of the Borrower
hereunder by virtue of its status as the sole general partner of the Borrower
and as guarantor under the Guaranty.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.1. Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

“Adjusted Base Rate” means a floating interest rate equal to the sum of (i) the
LIBOR Market Index Rate, plus (ii) the Base Rate Applicable Margin in effect
from time to time.

“Adjusted Base Rate Borrowing” means a Borrowing that bears interest at the
Adjusted Base Rate.



--------------------------------------------------------------------------------

“Adjusted EBITDA” means for any Person the sum of EBITDA for such Person and
such Person’s reported corporate overhead for itself and its Subsidiaries;
provided that “Adjusted EBITDA” shall have deducted overhead related to specific
properties.

“Adjusted LIBOR Rate” means, with respect to a Eurocurrency Borrowing for the
relevant Interest Period, the sum of (i) the Base LIBOR Rate applicable to such
Interest Period, plus, (ii) the LIBOR Applicable Margin in effect from time to
time during such Interest Period.

“Administrative Agent” means Wells, in its capacity as contractual
representative of the Lenders pursuant to Article XII, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XII.

“Administrative Office” means the Administrative Agent’s office designated on
its signature page to this Agreement or such other office as may be designated
by the Administrative Agent by written notice to the Borrower and the Lenders.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under direct or indirect common control with any other Person. A Person shall
be deemed to control another Person if the controlling Person owns ten percent
(10%) or more of any class of voting securities of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise; provided that in no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Aggregate Term Loan Commitment” means, as of any date, the total of all Term
Loan Commitments, which as of the Agreement Execution Date is $200,000,000.

“Agreement” means this Unsecured Term Loan Agreement and all amendments,
modifications and supplements hereto.

“Agreement Execution Date” shall mean January 29, 2014, the date on which all of
the parties hereto have executed this Agreement.

“Applicable Cap Rate” means 7.50%.

“Applicable Margin” means the applicable margins set forth in the table in
Section 2.9 used in calculating the interest rate applicable to the various
types of Borrowings, which shall vary from time to time in accordance with the
long term, senior unsecured debt ratings of the Borrower and the General Partner
in the manner set forth in Section 2.9.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arranger” means Wells Fargo Securities, LLC and PNC Capital Markets LLC and
their successors in their capacity as Joint Lead Arrangers.

“Asset Sale” means any sale or other disposition by the Consolidated Operating
Partnership of any Property or other assets (excluding any proceeds resulting
from the casualty or condemnation of such Property or other assets, to the
extent such proceeds are used to rebuild such Properties or assets within
365 days of receipt of such proceeds) that yields gross proceeds equal to the
aggregate of (i) all cash proceeds, plus (ii) the initial principal amount of
any noncash proceeds consisting of notes or other debt securities, plus
(iii) the fair market value of other non-cash proceeds, if and to the extent
that the aggregate of (i), (ii) and (iii) exceeds $500,000.

“Assets Acquired Not In Service” means, as of any date of determination, any
Project which has been acquired and owned for less than 12 months but has not
yet been leased to 90%.

“Assets Under Development” means, as of any date of determination, any Project
which is under construction and then treated as an asset under development under
GAAP.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Eligible Assignee and the Administrative Agent,
substantially in the form of Exhibit I.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base LIBOR Rate” means, with respect to any Eurocurrency Borrowing, for any
Interest Period, the rate of interest obtained by dividing (i) the LIBOR 01 rate
as set forth on the Reuters screen (or on any successor to or substitute for
such screen) at approximately 11:00 a.m. (Central Time), two (2) Business Days
prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable
Eurocurrency Loan and for a period of time approximately equal to such Interest
Period by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding as specified in Regulation D of the Board of Governors of
the Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on Eurocurrency Loans
is determined or any applicable

 

3



--------------------------------------------------------------------------------

category of extensions of credit or other assets which includes loans by an
office of any Lender outside of the United States of America). Any change in
such maximum rate shall result in a change in the Base LIBOR Rate on the date on
which such change in such maximum rate becomes effective.

“Base Rate Applicable Margin” means the Applicable Margin in effect for an
Adjusted Base Rate Borrowing as determined in accordance with Section 2.9
hereof.

“Borrower” means First Industrial, L.P., along with its permitted successors and
assigns.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Date” means a Business Day on which a Borrowing is made to the
Borrower.

“Borrowing Notice” is defined in Section 2.7 hereof.

“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks are open for business in New York City; provided that with respect to any
borrowings, disbursements and payments in respect of and calculations, interest
rates and Interest Periods pertaining to Eurocurrency Loans, such day is also a
day on which banks are open for general business in London, England.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents” shall mean (i) short term obligations of, or fully guaranteed
by, the United States of America, (ii) commercial paper rated A 1 or better by
Standard and Poor’s Corporation or P-1 or better by Moody’s Investors Service,
Inc., or (iii) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest, provided that all such Cash Equivalents would qualify as cash
equivalents in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of more
than 40% of the aggregate voting power represented by the then outstanding
voting stock of the General Partner, (b) the occupation of a majority of the
seats (other than vacant seats) on the board of directors of the General Partner
by Persons who were neither (i) nominated by the board of directors of the
General Partner, (ii) appointed by directors so nominated, nor (iii) nominated
by holders of the preferred stock in the General Partner pursuant to the terms
of such stock; or (c) the General Partner shall cease to own, directly or
indirectly, fifty-one percent (51%) or more of the Equity Interests of the
Borrower.

“Closing Date” means the date on which the conditions precedent in Section 5.1
are satisfied in accordance therewith and this Agreement becomes effective.

“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any replacement or successor statute, and the regulations promulgated thereunder
from time to time.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of Consolidated Total Indebtedness to Implied Capitalization Value of the
Consolidated Operating Partnership.

“Consolidated Operating Partnership” means the Borrower, the General Partner and
any other subsidiary partnerships or entities of either of them which are
required under GAAP to be consolidated with the Borrower and the General Partner
for financial reporting purposes.

“Consolidated Secured Debt” means as of any date of determination, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness of the
Consolidated Operating Partnership outstanding at such date which is secured by
a Lien on any asset or Capital Stock of Consolidated Operating Partnership,
including without limitation loans secured by mortgages, stock, or partnership
interests, but excluding Defeased Debt and (b) the amount by which the aggregate
principal amount of all Indebtedness of the Subsidiaries of the Borrower or the
General Partner outstanding at such date exceeds $5,000,000 (including, for the
avoidance of doubt, Guarantee Obligations of the Subsidiaries of the Borrower or
the General Partner in respect of primary obligations of the Borrower or the
General Partner, but excluding customary non-recourse carveout obligations),
without duplication of any Indebtedness included under clause (a). For
clarification, Consolidated Secured Debt shall include the Borrower’s or the
General Partner’s Ownership Share of any Investment Affiliate’s Indebtedness.

“Consolidated Senior Unsecured Debt” means as of any date of determination, the
aggregate outstanding principal amount of all Indebtedness of the Consolidated
Operating Partnership (which will include, without limitation, any Indebtedness
that is secured by partnership interests and that is recourse to the Borrower or
the Guarantor, where such recourse component applies only to the payment of
principal and/or interest), outstanding at such date other than (a) Indebtedness
which is contractually subordinated to the Indebtedness of the

 

5



--------------------------------------------------------------------------------

Consolidated Operating Partnership under the Loan Documents on terms acceptable
to the Administrative Agent and (b) that portion of Consolidated Secured Debt
described in clause (a) of that definition. For clarification, Consolidated
Senior Unsecured Debt shall exclude the Borrower’s or the General Partner’s
Ownership Share of any Investment Affiliate’s Indebtedness.

“Consolidated Total Indebtedness” means as of any date of determination, all
Indebtedness of the Consolidated Operating Partnership outstanding at such date,
determined on a consolidated basis in accordance with GAAP, after eliminating
intercompany items; provided that for purposes of defining “Consolidated Total
Indebtedness” the term “Indebtedness” shall not include the short term debt
(e.g. accounts payable, short term expenses) of the Borrower or the General
Partner or Defeased Debt. For clarification, Consolidated Total Indebtedness
shall include the Borrower’s or the General Partner’s Ownership Share of any
Investment Affiliate’s Indebtedness.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with all or any of the entities in the Consolidated Operating
Partnership, are treated as a single employer under Sections 414(b) or 414(c) of
the Code.

“Conversion/Continuation Notice” is defined in Section 2.8.

“Debtor Relief Laws” means the United States Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

“Debt Service” means for any period, (a) Interest Expense for such period plus
(b) the aggregate amount of regularly scheduled principal payments of
Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness and mandatory excess cash flow
sweeps) required to be made during such period by the Borrower, or any of its
consolidated Subsidiaries plus (c) a percentage of all such regularly scheduled
principal payments required to be made during such period by any Investment
Affiliate on Indebtedness (excluding optional prepayments and balloon principal
payments due on maturity in respect of any Indebtedness) taken into account in
calculating Interest Expense, such percentage equal to the greater of (x) the
percentage of the principal amount of such Indebtedness for which the Borrower
or any consolidated Subsidiary is liable and (y) the Ownership Share in such
Investment Affiliate held by the Borrower and any consolidated Subsidiaries, in
the aggregate, without duplication.

“Default” means an event which, with notice or lapse of time or both, would
become an Event of Default.

“Default Rate” means with respect to any Borrowing, a rate equal to the interest
rate applicable to such Borrowing plus three percent (3%) per annum.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 12.16(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, (e) has purchased
or otherwise acquired all or any portion of another Lender’s Commitment,
excluding any purchase or acquisition in accordance with the terms and
conditions set forth in Section 13.1; or (f) has sold or otherwise transferred
all or any portion of its Commitment, excluding any sale or transfer in
accordance with the terms and conditions set forth in Section 13.1. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (f) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 12.16(f)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“Defeased Debt” means that portion of debt which has already been defeased by
depositing collateral in the form of obligations supported by the credit of the
United States government in such amounts as are required and permitted under the
terms of the applicable loan documents.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit C to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.

 

7



--------------------------------------------------------------------------------

“Dollars” and “$” mean United States Dollars.

“EBITDA” means, with respect to any Person, income before restructuring charges
in an aggregate amount not to exceed $10,000,000 during any four fiscal quarter
period, non-cash impairment charges and other non-cash, non-recurring items
determined in good faith by the Borrower and extraordinary items, without
deduction of any losses related to initial offering costs of preferred stock
which are written off due to the redemption of such preferred stock, and
excluding any gains or losses from pay-off or retirement of debt and
gains/losses on sales of Properties and excluding costs incurred in acquiring
Properties, where such costs are required to be expensed under ASC 805 Business
Combinations 805-10-25-23, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP (reduced to eliminate any income from
Investment Affiliates of such Person, any interest income and, with respect to
the Consolidated Operating Partnership, any income from the assets used for
Defeased Debt), plus Interest Expense, depreciation, amortization and income tax
(if any) expense plus a percentage of such income (adjusted as described above)
of any such Investment Affiliate equal to the allocable economic interest in
such Investment Affiliate held by such Person and any Subsidiaries, in the
aggregate (provided that no item of income or expense shall be included more
than once in such calculation even if it falls within more than one of the
foregoing categories).

“Effective Date” means each Borrowing Date (other than a continuation or
conversion).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed by any of the foregoing); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority having jurisdiction over the Borrower, its
Subsidiaries or Investment Affiliates, or their respective assets, and
regulating or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time hereafter be in
effect, in each case to the extent the foregoing are applicable to the
operations of the Borrower, any Investment Affiliate, or any Subsidiary or any
of their respective assets or Properties.

“Equity Interests” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

8



--------------------------------------------------------------------------------

“Equity Value” is defined in Section 10.10 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate.

“Event of Default” means any event set forth in Article X hereof.

“Excluded Taxes” means, in the case of each Lender or applicable Lending Office
and the Administrative Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office of such Lender’s applicable Lending Office is located, and
(b) any United States federal withholding taxes imposed by FATCA .

“Existing Revolving Credit Agreement” means that certain Unsecured Revolving
Credit Agreement dated as of July 19, 2013 among the Borrower, the General
Partner, the lenders party thereto and Wells, as administrative agent, and all
amendments, modifications, supplements, refinancing and replacements thereto.

“Facility” means the Term Loan Commitments and the extensions of credit made
thereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Central
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Fixed Charge Coverage Ratio” is defined in Section 9.7(a).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

9



--------------------------------------------------------------------------------

“GAAP” means those generally accepted accounting principles in the United States
of America as in effect from time to time that are consistent with those
utilized in preparing the audited financial statements of the Borrower required
hereunder; provided that all financial computations shall be made in accordance
with GAAP as in effect on the Agreement Execution Date.

“General Partner” means First Industrial Realty Trust, Inc., a Maryland
corporation that is listed on a national securities exchange and is qualified as
a real estate investment trust. The General Partner is the sole general partner
of the Borrower.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent or any
Lender or any indemnitee in any of the other Loan Documents, it shall have the
meaning set forth herein.

“Ground Lease Payments” means, for any period, payment made in cash during such
period in respect of any ground lease with respect to which the Borrower or any
of its Subsidiaries is a lessee.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing (but only to the extent that the guaranty
applies to the payment of principal or interest due under recourse Indebtedness)
any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the

 

10



--------------------------------------------------------------------------------

primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guarantee
Obligation), provided, that in the absence of any such stated amount or stated
liability, the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith. Notwithstanding the foregoing, a
guaranty of customary non-recourse carveouts shall not be deemed a “Guarantee
Obligation” for purposes of this Agreement.

“Guaranty” means the Guaranty executed by the General Partner in the form
attached hereto as Exhibit D and each guaranty executed and delivered pursuant
to Section 8.13.

“Implied Capitalization Value” means for any Person as of any date, the sum of
(i) the quotient of (x) the Adjusted EBITDA for such Person during the most
recent four fiscal quarters (which Adjusted EBITDA shall exclude any Adjusted
EBITDA attributable to all Assets Under Development, Assets Acquired Not in
Service or Rollover Projects, and which Adjusted EBITDA attributable to each
Project which was formerly a Rollover Project shall not be less than zero), and
(y) the Applicable Cap Rate, plus (ii) an amount equal to the then current book
value of each Asset Under Development and Assets Acquired Not in Service, plus
(iii) the then current book value of Unimproved Land, plus (iv) with respect to
each Rollover Project, an amount equal to 50% of the then current book value,
determined in accordance with GAAP, of such Rollover Project (provided that the
Rollover Projects shall at no time comprise more than 10% of Implied
Capitalization Value), plus (v) an amount equal to 100% of unrestricted cash and
unrestricted cash equivalents, including any cash on deposit with a qualified
intermediary with respect to a deferred tax-free exchange (and specifically
excluding any cash or cash equivalents being used to support Defeased Debt),
plus (vi) an amount equal to 100% of the then current book value, determined in
accordance with GAAP, of all first mortgage receivables on income producing
commercial properties; provided that in no event shall the aggregate amount of
Implied Capitalization Value from clauses (ii), (iii), (iv) and (vi) above
exceed 25% of the total Implied Capitalization Value. The Borrower’s Ownership
Share of assets held by Investment Affiliates (excluding assets of the type
described in the immediately preceding clause (v)) will be included in Implied
Capitalization Value calculations consistent with the above described treatment
for wholly owned assets. In the case of a newly formed Investment Affiliate, the
Borrower’s Ownership Share of assets held by the Investment Affiliate shall be
calculated by multiplying (a) total assets plus accumulated depreciation of the
Investment Affiliate by (b) the Ownership Share of such Investment Affiliate.
This valuation methodology will be used for the first four quarters following
the formation of any Investment Affiliate. For purposes of computing the Implied
Capitalization Value, Adjusted EBITDA may be increased from quarter to quarter
by the amount of (A) net cash flow from new leases of space at the Properties
(where such net cash flow has not then been included in EBITDA) which have a
minimum term of one year and (B) Properties which either (i) were acquired
during the most recent four fiscal quarters and/or (ii) were previously Assets
Under Development or Assets Not in Service but which have been completed during
such four quarter period and have at least some tenants in possession of the
respective leased spaces and conducting business operations therein each will be
included in the calculation of Implied Capitalization Value using pro forma
EBITDA for such four quarter period, so long as a “new acquisition/opening
summary” form is submitted to, and approved by, Administrative Agent for each
new acquisition or newly-opened Property during such four quarter period. “New
acquisition/opening summary” forms will only be required for
acquisitions/developments to the extent the aggregate thereof exceeds
$250,000,000 during any fiscal year.

 

11



--------------------------------------------------------------------------------

“Incremental Loans” is defined in Section 2.2 hereof.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities and other accounts payable, and accrued expenses
incurred in the ordinary course of business and payable in accordance with
customary practices), repurchase obligations, takeout commitments or forward
equity commitments, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)), to the extent such
obligations constitute indebtedness for the purposes of GAAP, (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all obligations of such Person under financing leases
and capital leases, (e) all obligations of such Person in respect of acceptances
issued or created for the account of such Person, (f) all Guarantee Obligations
of such Person (excluding in any calculation of consolidated Indebtedness of the
Consolidated Operating Partnership, Guarantee Obligations of any member of the
Consolidated Operating Partnership in respect of primary obligations of any
other member of the Consolidated Operating Partnership), (g) all reimbursement
obligations of such Person for letters of credit and other contingent
liabilities, (h) Net Mark-to-Market Exposure under Rate Management Transactions,
(i) all liabilities secured by any lien (other than liens for taxes not yet due
and payable) on any property owned by such Person even though such Person has
not assumed or otherwise become liable for the payment thereof, (j) any
repurchase obligation or liability of such Person or any of its Subsidiaries
with respect to accounts or notes receivable sold by such Person or any of its
Subsidiaries, (k) such Person’s Ownership Share of debt in Investment Affiliates
and any loans where such Person is liable as a general partner and (l) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends.

“Insolvent” means insolvent as defined in Section 101(32) of the United States
Bankruptcy Code, as amended.

“Interest Expense” means all interest expense of the Consolidated Operating
Partnership determined in accordance with GAAP plus (i) capitalized interest not
covered by an interest reserve from a loan facility, plus (ii) the allocable
portion (based on liability) of any interest incurred on any obligation for
which the Consolidated Operating Partnership is wholly or partially liable under
guaranties covering the payment of principal and/or interest, plus (iii) the
allocable percentage of any interest incurred on any Indebtedness of any
Investment Affiliate, whether recourse or non-recourse, equal to the applicable
Ownership Share in such Investment Affiliate held by the Consolidated Operating
Partnership, in the aggregate, provided that no expense shall be included more
than once in such calculation even if it falls within more than one of the
foregoing categories; provided, however, that “Interest Expense” shall not
include interest on loans after they become Defeased Debt.

 

12



--------------------------------------------------------------------------------

“Interest Period” means with respect to a Eurocurrency Borrowing, (a) in the
case of a Eurocurrency Borrowing made on the Closing Date or any continuation
thereof (i) initially a period commencing on (and including) the Closing Date
and ending on (but excluding) February 3, 2014 (the “Stub Period”) and
(ii) thereafter, unless the Borrower shall elect otherwise in a
Conversion/Continuation Notice (which election shall be governed by clause
(b) below), a period commencing on (and including) the first Business Day of
each calendar month, beginning with February 3, 2014, and ending on (but
excluding) the first Business Day in the immediately subsequent calendar month;
and (b) in the case of any other Eurocurrency Borrowing, a period commencing on
(and including) the date such Eurocurrency Borrowing is made (or in the case of
the continuation of a Eurocurrency Loan, the last day of the preceding Interest
Period for such Loan) and ending on (but excluding) the first Business Day in
the first, second, third or sixth calendar month thereafter, as the Borrower may
select in the applicable Borrowing Notice or Conversion/Continuation Notice, as
the case may be. For the avoidance of doubt, except with respect to the Stub
Period, each Interest Period shall begin on the first Business Day of a calendar
month, and any Borrowing made on a date other than the first Business Day of a
calendar month shall be an Adjusted Base Rate Borrowing unless and until the
Borrower shall deliver a Conversion/Continuation Notice providing for the
conversion of such Loan to a Eurocurrency Borrowing beginning on the first
Business Day of a calendar month. Notwithstanding the foregoing or anything in
this Agreement to the contrary, if any Interest Period would otherwise end after
the Maturity Date, such Interest Period shall end on the Maturity Date.

“Investment Affiliate” means any Person in which the Consolidated Operating
Partnership, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Operating Partnership on the consolidated financial statements of
the Consolidated Operating Partnership.

“Investment Grade Rating” means, for any class of non-credit enhanced long-term
senior unsecured debt issued by the Borrower, (a) a rating of BBB- or higher
from S&P or (b) a rating of Baa3 or better from Moody’s.

“Lenders” means, collectively, Wells, and the other Persons executing this
Agreement in such capacity, or any Person which subsequently executes and
delivers any amendment hereto in such capacity and each of their respective
permitted successors and assigns. Where reference is made to “the Lenders” in
any Loan Document it shall be read to mean “all of the Lenders”.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

“LIBOR Applicable Margin” means, as of any date with respect to any Eurocurrency
Borrowing, the Applicable Margin in effect for such Eurocurrency Borrowing as
determined in accordance with Section 2.9 hereof.

“LIBOR Borrowing” is defined in Section 4.3.

 

13



--------------------------------------------------------------------------------

“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
for a Eurocurrency Borrowing having a one month Interest Period determined at
approximately 11:00 a.m. (Central Time) for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code on any property leased to any Person under a lease which is not in the
nature of a conditional sale or title retention agreement, or any subordination
agreement in favor of another Person).

“Loan” means, with respect to a Lender, such Lender’s loan (including any
Incremental Loans) made pursuant to Article II (or any conversion or
continuation thereof).

“Loan Documents” means this Agreement, the Notes, the Guaranty and any and all
other agreements or instruments required and/or provided to Lenders hereunder or
thereunder, as any of the foregoing may be amended from time to time.

“Loan Party” means each of the Borrower, the General Partner, each other Person
who guarantees all or a portion of the Obligations and/or who at any time
pledges any collateral to secure all or a portion of the Obligations.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.

“Market Value Net Worth” means at any time, the Implied Capitalization Value of
a Person at such time minus the Indebtedness of such Person at such time.

“Material Adverse Effect” means, with respect to any matter, that such matter in
the Required Lenders’ good faith judgment may (x) materially and adversely
affect the business, properties, condition or results of operations of the
Consolidated Operating Partnership taken as a whole, or (y) constitute a
non-frivolous challenge to the validity or enforceability of any material
provision of any Loan Document against any obligor party thereto.

“Material Adverse Financial Change” shall be deemed to have occurred if the
Required Lenders, in their good faith judgment, determine that a material
adverse financial change has occurred which could prevent timely repayment of
any Borrowing hereunder or materially impair the Borrower’s ability to perform
its obligations under any of the Loan Documents.

 

14



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, radon,
polychlorinated biphenyls and urea formaldehyde insulation.

“Maturity Date” means January 29, 2021; or such earlier date on which the
principal balance of the Facility and all other sums due in connection with the
Facility shall be due as a result of the acceleration of the Facility.

“Monetary Default” means any Default involving the Borrower’s failure to pay any
of the Obligations when due.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of unwinding such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of unwinding
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Net Proceeds” means in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary costs, fees and expenses actually incurred in
connection therewith.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means, to the extent issued pursuant to Section 2.5, with respect to the
Facility, the promissory note payable to the order of each Lender in the amount
of such Lender’s maximum applicable Term Loan Commitment in substantially the
form attached hereto as Exhibit B-1 (or such other form approved by the
Administrative Agent) (collectively, the “Notes”).

“Obligations” means the Borrowings and all accrued and unpaid fees and all other
obligations of the Borrower to the Administrative Agent or any or all of the
Lenders arising under this Agreement or any of the other Loan Documents.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Taxes” is defined in Section 4.5(ii).

“Ownership Share” means, with respect to any Investment Affiliate, the pro rata
share of the nominal ownership interests held by the Consolidated Operating
Partnership, in the aggregate, in such Investment Affiliate, without duplication
(e.g., if the Consolidated Operating Partnership owns 25% of an Investment
Affiliate, but receives 90% of the economic benefits from such Investment
Affiliate, then the Ownership Share shall be equal to 25%).

 

15



--------------------------------------------------------------------------------

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 13.2.1 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender, the percentage of the Total Term
Loan Exposure represented by such Lender’s Term Loan Exposure at such time
giving effect to any assignments and any Incremental Loans pursuant to
Section 2.2.

“Permitted Liens” are defined in Section 9.5 hereof.

“Person” means an individual, a corporation, a limited or general partnership,
an association, a joint venture or any other entity or organization, including a
governmental or political subdivision or an agent or instrumentality thereof.

“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA,
whether or not terminated, as to which the Borrower or any member of the
Controlled Group may have any liability.

“Project” means any real estate asset which is 100% owned by the Borrower or by
any Wholly Owned Subsidiary and which is operated as an industrial property.

“Property” means each parcel of real property owned or operated by the Borrower,
any Subsidiary or Investment Affiliate.

“Property Operating Income” means, with respect to any Property, for any period,
earnings from rental operations (computed in accordance with GAAP but without
deduction for reserves) attributable to such Property plus depreciation,
amortization and interest expense with respect to such Property for such period,
and, if such period is less than a year, adjusted by straight lining various
ordinary operating expenses which are payable less frequently than once during
every such period (e.g. real estate taxes and insurance). The earnings from
rental operations reported for the immediately preceding fiscal quarter shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any Property acquired or
placed in service during such fiscal quarter and to exclude earnings during such
quarter from any property not owned as of the end of the quarter.

“Purpose Credit” has the meaning ascribed to it in Regulation U of the Board of
Governors of the Federal Reserve System.

“Qualified Officer” means, with respect to any entity, the chief financial
officer, chief accounting officer, controller or assistant controller of such
entity if it is a corporation or of such entity’s general partner if it is a
partnership.

 

16



--------------------------------------------------------------------------------

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Rating Agency” means S&P or Moody’s.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property.

“Register” is defined in Section 13.4.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Term Loan Commitment then in effect or, if the Aggregate Term Loan
Commitment has been terminated, the Total Term Loan Exposure then outstanding.
In determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Required Lenders” shall in no event mean less than two Lenders.

 

17



--------------------------------------------------------------------------------

“Rollover Projects” means those Projects which, due to no or low occupancy at
such Project, have a value, determined by dividing the Property Operating Income
for such a Project for the most recent four fiscal quarters by the Applicable
Cap Rate, of less than 50% of book value, provided that a Project shall no
longer be treated as a Rollover Project after: (i) a period of six consecutive
full fiscal quarters has elapsed since such Project was first included as a
Rollover Project, or (ii) such Project has a value, determined by dividing the
Property Operating Income for such Project for the most recent four fiscal
quarters by the Applicable Cap Rate, of greater than 50% of book value.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies and its successors.

“Specified Rate Management Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Rate Management Transaction, whether direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
and whether or not evidenced by any written confirmation.

“Specified Rate Management Provider” means any Lender, or any Affiliate of a
Lender that is a party to a Specified Rate Management Transaction at the time
the Specified Rate Management Transaction is entered into.

“Specified Rate Management Transaction” means any Rate Management Transaction
that is made or entered into at any time, or in effect at any time now or
hereafter, whether as a result of an assignment or transfer or otherwise,
between the Borrower or its Subsidiaries and any Specified Rate Management
Provider.

“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person, and
provided such corporation, partnership or other entity is consolidated with such
Person for financial reporting purposes under GAAP.

“Substitute Rate” means a floating rate of interest equal to (a) the Federal
Funds Effective Rate from time to time plus one and one-half of one percent
(1.50%) plus (b) the Applicable Margin for Adjusted Base Rate Loans.

“Taxes” means any and all present or future taxes, duties, levies, imposts
imposed on or with respect to any payment hereunder or under any Note,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.

“Term Loan Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make a Loan hereunder. The amount of each Lender’s Term
Loan Commitment as of the Agreement Execution Date is set forth on Exhibit A .
The aggregate amount of the Term Loan Commitments is $200,000,000 as of the
Agreement Execution Date.

“Term Loan Exposure” means with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loan at such time.

 

18



--------------------------------------------------------------------------------

“Total Term Loan Exposure” means at any time, the sum of the aggregate Term Loan
Exposures for each of the Lenders.

“Transferee” is defined in Section 13.6 hereof.

“TRS” means a taxable REIT Subsidiary of the General Partner.

“Type” when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined. For purposes hereof, “rate” shall include the Adjusted
LIBOR Rate and Adjusted Base Rate.

“Unencumbered Asset” means any Project which as of any date of determination,
(a) is not subject to any Liens other than Permitted Liens set forth in
Sections 9.5(i) through 9.5(v), (b) is not subject to any agreement (including
any agreement governing Indebtedness incurred in order to finance or refinance
the acquisition of such asset) which prohibits or limits the ability of the
Borrower, or its Wholly-Owned Subsidiaries, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any assets or Capital Stock of
the Borrower, or any of its Wholly-Owned Subsidiaries, (c) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such asset) which entitles any Person to
the benefit of any Lien (but not subject to any Liens other than Permitted Liens
set forth in Sections 9.5(i) through 9.5(v)) on any assets or Capital Stock of
the Borrower or any of its Wholly-Owned Subsidiaries or would entitle any Person
to the benefit of any Lien (but excluding the Permitted Liens set forth in
Sections 9.5(i) through 9.5(v)) on such assets or Capital Stock upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), (d) is not the subject of any material
architectural/engineering issue, as evidenced by a certification of the
Borrower, and (e) is materially compliant with the representations and
warranties in Article VI below. Notwithstanding the foregoing, if any Project is
a “Superfund” site under federal law or a site identified in writing by the
jurisdiction in which such Project is located as having significant
environmental contamination under applicable state law, the Borrower shall so
advise the Lenders in writing and the Required Lenders shall have the right to
request from the Borrower a current detailed environmental assessment (or one
which is not more than two years old for Unencumbered Assets owned as of the
Agreement Execution Date), and, if applicable, a written estimate of any
remediation costs from a recognized environmental contractor and to exclude any
such Project from Unencumbered Assets at their election. No Project of a
Wholly-Owned Subsidiary shall be deemed to be unencumbered unless such Project
and all Capital Stock of such Wholly-Owned Subsidiary or any other intervening
Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned Subsidiary is
unencumbered and neither such Wholly-Owned Subsidiary nor any other intervening
Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned Subsidiary
has any Indebtedness for borrowed money (other than Indebtedness due to the
Borrower).

“Unimproved Land” means land which constitutes a single tax parcel or separately
platted lot and on which construction of an industrial building has not
commenced.

 

19



--------------------------------------------------------------------------------

“Value of Unencumbered Assets” means, as of any date, the sum of (a) the value
of all Unencumbered Assets that are not Assets Under Development and Assets
Acquired Not in Service (determined in the manner set forth below), plus (b) any
unrestricted cash, including any cash on deposit with a qualified intermediary
with respect to a deferred tax-free exchange, plus (c) an amount equal to 100%
of the then-current book value, determined in accordance with GAAP, of each
first mortgage receivable secured by an income producing commercial property,
provided that such first mortgage receivable is not subject to any Lien, plus
(d) 100% of the then current book value of each Asset Under Development and
Assets Acquired Not in Service that constitutes an Unencumbered Asset plus
(e) with respect to each Rollover Project, an amount equal to 50% of the then
current book value, determined in accordance with GAAP, of each Rollover
Project; provided that in no event shall the aggregate amount of Value of
Unencumbered Assets from the items set forth in clauses (c), (d) and (e) exceed
20% of the total Value of Unencumbered Assets. Unencumbered Assets that are not
Assets Under Development shall be valued by dividing the Property Operating
Income for such Project for the most recent four fiscal quarters by the
Applicable Cap Rate (provided that for the purpose of such calculation, the
Property Operating Income of each Unencumbered Asset that was formerly a
Rollover Project shall in no event be less than zero). If a Project has been
acquired during such calculation period then the Borrower shall be entitled to
include pro forma Property Operating Income from such property for the entire
calculation period in the foregoing calculation, except for purposes of the
financial covenant comparing the Property Operating Income from Unencumbered
Assets during a quarter to Debt Service for such quarter. If a Project is no
longer owned as of the date of calculation, then no value shall be included
based on capitalizing Property Operating Income from such Project, except for
purposes of such financial covenant comparing the Property Operating Income from
Unencumbered Assets during a quarter to Debt Service for such quarter.

“Wells” means Wells Fargo Bank, National Association.

“Wholly-Owned Subsidiary” means a member of the Consolidated Operating
Partnership 100% of the ownership interests in which are owned, directly or
indirectly, by the Borrower and the General Partner in the aggregate.

The foregoing definitions shall be equally applicable to both the singular and
the plural forms of the defined terms.

1.2. Financial Standards. All financial computations required of a Person under
this Agreement shall be made in accordance with GAAP as in effect on the date of
this Agreement, and all financial information required under this Agreement
shall be prepared in accordance with GAAP, except that if any Person’s financial
statements are not audited, such Person’s financial statements shall be prepared
in accordance with the same sound accounting principles utilized in connection
with the financial information submitted to Lenders with respect to the Borrower
or the General Partner or the Properties in connection with this Agreement and
shall be certified by an authorized representative of such Person. Moreover, all
financial computations required of a Person under this Agreement shall be
calculated (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower, the General Partner or any
Wholly Owned Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any

 

20



--------------------------------------------------------------------------------

other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. To the extent the
Consolidated Operating Partnership has Defeased Debt, both the underlying debt
and interest payable thereon and the financial assets used to defease such debt
and interest earned thereon shall be excluded from calculations of the foregoing
financial covenants.

1.3. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurocurrency Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurocurrency
Borrowing”).

1.4. General References. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
otherwise indicated, all references to time are references to Central Time.

ARTICLE II.

THE FACILITY

2.1. The Facility.

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Borrower and the General Partner
contained herein, each Lender agrees, severally and not jointly, to make Loans
in Dollars to the Borrower on the Closing Date in an aggregate principal amount
that will not result in (x) such Lender’s Term Loan Exposure exceeding such
Lender’s Term Loan Commitment or (y) the Total Term Loan Exposure exceeding the
Aggregate Term Loan Commitment. The Borrowings may be Adjusted Base Rate
Borrowings or Eurocurrency Borrowings.

(b) The Facility created by this Agreement shall terminate on the Maturity Date,
unless sooner terminated in accordance with the terms of this Agreement. The
Term Loan Commitment of each Lender shall terminate upon the earlier of (i) the
funding of such Lender’s Loan hereunder on the Closing Date and (ii) 5:00 p.m.
(Central Time) on the Closing Date. Amounts repaid or prepaid in respect of the
Loans may not be reborrowed.

 

21



--------------------------------------------------------------------------------

2.2. Incremental Loans. The Borrower shall have the right to request one or more
additional tranches of additional Loans (the “Incremental Loans”) by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that the aggregate amount of such Incremental
Loans shall not exceed One Hundred Million Dollars ($100,000,000). Each such
Incremental Loan must be an aggregate minimum amount of $25,000,000 and integral
multiples of $5,000,000 in excess thereof. The Administrative Agent and the
Arrangers, in consultation with the Borrower, shall manage all aspects of such
Incremental Loans, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to such increase and the allocations of
Incremental Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to provide an Incremental Loan, and any new Lender becoming a
party to this Agreement in connection with any such requested Incremental Loan
must be an Eligible Assignee. Effecting the Incremental Loans under this Section
is subject to the following conditions precedent: (w) the Administrative Agent
shall have consented thereto (such consent not to be unreasonably withheld or
delayed), (x) no Default or Event of Default shall be in existence on the
effective date of such Incremental Loans, (y) the representations and warranties
made or deemed made by the Borrower or any other Loan Party in any Loan Document
to which such Loan Party is a party shall be true and correct on the effective
date of such Incremental Loans except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder, and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by a Qualified Officer of the Borrower of (A) all
partnership or other necessary action taken by the Borrower to authorize such
Incremental Loans and (B) all corporate or other necessary action taken by
Guarantor authorizing the guaranty of such Incremental Loans; and (ii) an
opinion of counsel to the Borrower and the Guarantor, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; and (iii) if requested, new Notes
executed by the Borrower, payable to any new Lenders and replacement Notes, if
requested by any applicable Lender, executed by the Borrower, payable to any
existing Lenders making Incremental Loans, in the amount of each such Lender’s
Term Loan Exposure at the time of the effectiveness of the applicable
Incremental Loans. In connection with any Incremental Loans pursuant to this
Section 2.2 any Lender becoming a party hereto shall execute such documents and
agreements as the Administrative Agent may reasonably request. The Incremental
Loans (i) shall rank pari passu in right of payment with the existing Loans,
(ii) shall not mature earlier than the Maturity Date and (iii) shall be treated
substantially the same as (and in any event no more favorably than) the existing
Loans. Incremental Loans may be made hereunder pursuant to an amendment or
restatement of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each new Lender participating in such tranche (if
any), each existing Lender participating in such tranche (if any) and the
Administrative Agent. The Administrative Agent may, without the consent of any
other Lenders (except as expressly required pursuant to Section 14.3), effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.2.

 

22



--------------------------------------------------------------------------------

2.3. Principal Payments. Any outstanding Borrowings and all other unpaid
Obligations shall be paid in full by the Borrower on the Maturity Date.

2.4. Requests for Borrowings; Responsibility for Borrowings. Borrowings shall be
made available to the Borrower by Administrative Agent in accordance with
Section 2.1(a) and Section 2.7 hereof. The obligation of each Lender to fund its
Percentage of each Borrowing shall be several and not joint.

2.5. Evidence of Credit Extensions. Any Lender may request that Loans made by it
be evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 13.3) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns). Each Lender may record Borrowings and principal payments thereof on
the schedule attached to its Note or, at its option, in its records, and each
Lender’s record thereof shall be conclusive absent the Borrower furnishing to
such Lender conclusive and irrefutable evidence of an error made by such Lender
with respect to that Lender’s records. Notwithstanding the foregoing, the
failure to make, or an error in making, a notation with respect to any Borrowing
shall not limit or otherwise affect the obligations of the Borrower hereunder or
under the Notes to pay the amount actually owed by the Borrower to Lenders.

2.6. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Percentages. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder.

(b) Subject to Section 4.3, each Borrowing shall be comprised entirely of
Adjusted Base Rate Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) No more than ten (10) Eurocurrency Borrowings may be outstanding at any one
time under the Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

23



--------------------------------------------------------------------------------

2.7. Requests for Borrowings.

(a) To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a “Borrowing Notice”) (A) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m. (Central Time), three Business
Days before the date of the proposed Borrowing, or (B) in the case of an
Adjusted Base Rate Borrowing, not later than 11:00 a.m. (Central Time), one
(1) Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Notice in
substantially the form of Exhibit J in the case of any Borrowing. Each such
telephonic and written Borrowing Notice shall specify the following information
in compliance with Section 2.7: (i) the Borrower requesting such Borrowing;
(ii) the Type of the requested Borrowing; (iii) the aggregate amount of such
Borrowing; (iv) the date of such Borrowing, which shall be a Business Day;
(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto; and (vi) the location and number of the Borrower’s account
to which funds are to be disbursed, which shall comply with the requirements of
Section 2.7. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an Adjusted Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Notice in accordance with
this Section, the Administrative Agent shall advise each relevant Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

The Borrower shall also deliver together with each Borrowing Notice the
compliance certificate required in Section 5.2 and otherwise comply with the
conditions set forth in Section 5.2 for Borrowings.

Not later than 11:00 a.m. (Central Time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available at the
Administrative Office. Administrative Agent will promptly make the funds so
received from the Lenders available to the Borrower in the account specified by
the Borrower in the Disbursement Instruction Agreement (or, with respect to
disbursement of funds on the Closing Date, as otherwise directed by Borrower in
writing to Administrative Agent).

(b) Administrative Agent shall, as soon as practicable after receipt of a
Borrowing Notice, determine the Adjusted LIBOR Rate applicable to the requested
Eurocurrency Borrowing and inform the Borrower and Lenders of the same. Each
determination of the Adjusted LIBOR Rate by Administrative Agent shall be
conclusive and binding upon the Borrower in the absence of manifest error.

(c) If the Borrower shall prepay a Eurocurrency Borrowing other than on the last
day of the Interest Period applicable thereto, the Borrower shall be responsible
to pay all amounts due to Lenders as required by Section 4.4 hereof. The Lenders
shall not be obligated to match fund their Eurocurrency Borrowings.

(d) The right of the Borrower to select the Adjusted LIBOR Rate and the Adjusted
Base Rate for a Borrowing pursuant to this Agreement is subject to the
availability to Lenders, as applicable, of a similar option. If Administrative
Agent determines that (i) deposits of Dollars in an amount approximately equal
to the

 

24



--------------------------------------------------------------------------------

Borrowing for which the Borrower wishes to select the Adjusted LIBOR Rate or
Adjusted Base Rate are not generally available at such time in the London
interbank eurodollar market, or (ii) the rate at which the deposits described in
subsection (i) herein are being offered will not adequately and fairly reflect
the costs to Lenders, as applicable, of maintaining an Adjusted LIBOR Rate or
Adjusted Base Rate on a Borrowing or of funding the same in such market for such
Interest Period, or (iii) reasonable means do not exist for determining an
Adjusted LIBOR Rate or Adjusted Base Rate, or (iv) the Adjusted LIBOR Rate or
Adjusted Base Rate would be in excess of the maximum interest rate which the
Borrower may by law pay, then in any of such events, Administrative Agent shall
so notify the Borrower and Lenders and notwithstanding anything herein to the
contrary, such Borrowing shall bear interest at the Substitute Rate.

2.8. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (or as set forth
in Section 2.7 if no Interest Period is specified). Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding the foregoing,
the Borrower may not (i) elect an Interest Period for Eurocurrency Loans that
does not comply with Section 2.6(d), (ii) elect to convert any Adjusted Base
Rate Loans to Eurocurrency Loans that would result in the number of Eurocurrency
Borrowings exceeding the maximum number of Eurocurrency Borrowings permitted
under Section 2.6(c) or (iii) elect an Interest Period for Eurocurrency Loans
unless the aggregate outstanding principal amount of Eurocurrency Loans to which
such Interest Period will apply complies with the requirements as to minimum
principal amount set forth in Section 2.11.

(b) To make an election pursuant to this Section (an “Interest Election
Request”), the Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.7 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent (hereinafter referred to
as a “Conversion/Continuation Notice”).

(c) Each telephonic and written Conversion/Continuation Notice shall specify the
following information in compliance with Section 2.6 and paragraph (a) of this
Section: (i) the Borrowing to which such Conversion/Continuation Notice applies;
(ii) the effective date of the election made pursuant to such
Conversion/Continuation Notice, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an

 

25



--------------------------------------------------------------------------------

Adjusted Base Rate Borrowing or a Eurocurrency Borrowing; and (iv) if the
resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to be
applicable thereto after giving effect to such election. If any such
Conversion/Continuation Notice requests a Eurocurrency Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of a Conversion/Continuation Notice, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to timely deliver a Conversion/Continuation Notice
with respect to a Eurocurrency Borrowing in accordance with Section 2.8(b) prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be continued as a Eurocurrency Borrowing with the same Interest
Period as the Eurocurrency Borrowing being continued (unless such deemed
election shall result in an Interest Period ending after the Maturity Date, in
which case the Borrower shall be deemed to have elected a one (1) month Interest
Period which will not end after the Maturity Date; provided however that if less
than 30 days remain until the Maturity Date, such Eurocurrency Borrowing shall
bear interest at the Adjusted Base Rate). The Administrative Agent shall advise
each relevant Lender and the Borrower of the details of any such deemed
continuation under this clause (e).

(f) Notwithstanding anything to the contrary contained in this Section 2.8, no
Borrowing may be converted into a Eurocurrency Borrowing or continued as a
Eurocurrency Borrowing (except with the consent of the Required Lenders) when
any Monetary Default or Event of Default has occurred and is continuing.

2.9. Applicable Margins.

(a) The Base Rate Applicable Margin and the LIBOR Applicable Margin to be used
in calculating the interest rate applicable to different Types of Borrowings,
shall vary from time to time in accordance with the Consolidated Leverage Ratio
as follows:

 

Consolidated Leverage Ratio

   LIBOR
Applicable
Margin     Base Rate
Applicable
Margin  

Less than 40%

     1.70 %      1.70 % 

40% or greater but less than 45%

     1.75 %      1.75 % 

45% or greater but less than 50%

     1.90 %      1.90 % 

50% or greater but less than 55%

     2.05 %      2.05 % 

55% or greater

     2.30 %      2.30 % 

 

26



--------------------------------------------------------------------------------

The LIBOR Applicable Margin and Base Rate Applicable Margin shall be determined
by the Administrative Agent from time to time, based on the Consolidated
Leverage Ratio as set forth in the compliance certificate most recently
delivered by the Borrower pursuant to Section 8.2(iv). Any adjustment to the
LIBOR Applicable Margin and Base Rate Applicable Margin shall be effective as of
the first day of the calendar month immediately following the month during which
the Borrower delivers to the Administrative Agent the applicable compliance
certificate pursuant to Section 8.2(iv). If the Borrower fails to deliver a
compliance certificate in accordance with Section 8.2(iv), the LIBOR Applicable
Margin and the Base Rate Applicable Margin shall equal the percentages
corresponding to a Consolidated Leverage Ratio of 55% or greater until the first
day of the calendar month immediately following the month that the required
compliance certificate is delivered. Notwithstanding the foregoing, for the
period from the Agreement Execution Date through but excluding the date on which
the Administrative Agent first determines the LIBOR Applicable Margin and the
Base Rate Applicable Margin as set forth above, the LIBOR Applicable Margin and
the Base Rate Applicable Margin shall be determined based on a Consolidated
Leverage Ratio of “40% or greater but less than 45%”. Thereafter, such LIBOR
Applicable Margin and Base Rate Applicable Margin shall be adjusted from time to
time as set forth in this definition. It is understood and agreed that each
change in pricing level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.

The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect at
the time it was delivered to the Administrative Agent as the result of fraud or
intentional misstatement thereof, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s or
any Lender’s other rights under this Agreement.

(b) In the event the Borrower obtains an Investment Grade Rating during the term
of the Facility, at the election of the Borrower upon prior irrevocable written
notice to Administrative Agent and the Lenders, which election shall relate
solely to this Agreement and shall have no effect on elections to be made with
respect to the Existing Revolving Credit Agreement, from and after such election
the Base Rate Applicable Margin and the LIBOR Applicable Margin shall vary from
time to time in accordance with the Investment Grade Rating as follows (such
that the Applicable Margin shall change from time to time as and when the
Investment Grade Rating changes, which changes shall be effective from the date
that the notice is delivered):

 

27



--------------------------------------------------------------------------------

Rating Level

   LIBOR
Applicable
Margin     Base Rate
Applicable
Margin  

A-/A3

     1.40 %      1.40 % 

BBB+/Baa1

     1.45 %      1.45 % 

BBB/Baa2

     1.55 %      1.55 % 

BBB-/Baa3

     1.85 %      1.85 % 

Below BBB- or Baa3 (“Level V”)

     2.35 %      2.35 % 

The Applicable Margin shall be determined by the higher of the two ratings from
S&P or Moody’s. In the event that such two ratings are more than one rating
level apart and both are Investment Grade Ratings, then the rating level one
level above the lower of the two ratings shall apply. If only one Investment
Grade Ratings has been issued, the Applicable Margin shall be determined based
on the sole Investment Grade Rating then in effect. If Investment Grade Ratings
shall have been assigned by both rating agencies and thereafter the Borrower
does not have an Investment Grade Rating from either Rating Agency, the
Applicable Margin shall be determined based on Level V of the forgoing table in
this Section 2.9(b).

2.10. Funds Transfer Disbursements. The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement (or, with respect to disbursement of
funds on the Closing Date, as otherwise directed by Borrower in writing to
Administrative Agent).

2.11. Minimum Amount of Each Borrowing. Each Eurocurrency Borrowing shall be in
the minimum amount of $2,000,000 (and in multiples of $100,000 if in excess
thereof), and each Adjusted Base Rate Borrowing shall be in the minimum amount
of $1,000,000 (and in multiples of $100,000 if in excess thereof).

2.12. Interest.

(a) Subject to Section 2.14, the outstanding principal balance of the Loans
shall bear interest from time to time at a rate per annum equal to:

(i) the Adjusted Base Rate; or

(ii) at the election of the Borrower in accordance with Section 2.8 with respect
to all or portions of the Obligations, the Adjusted LIBOR Rate.

(b) All interest shall be calculated for actual days elapsed on the basis of a
360-day year. Interest accrued on each Borrowing shall be payable on the first
day of each calendar month in arrears from time to time while such Borrowing is
outstanding.

 

28



--------------------------------------------------------------------------------

Interest shall not be payable for the day of any payment on the amount paid if
payment is received by Administrative Agent prior to 1:00 p.m. (Central Time).
If any payment of principal or interest on the Loans shall become due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a payment of principal, such extension of time
shall be included in computing interest due in connection with such payment;
provided that for purposes of Section 10.1 hereof, any payments of principal
described in this sentence shall be considered to be “due” on such next
succeeding Business Day.

2.13. Method of Payment.

(a) All payments of the Obligations hereunder shall be made, without set off,
deduction, or counterclaim, in immediately available funds to Administrative
Agent at the Administrative Office or at any other Lending Office of
Administrative Agent specified in writing by Administrative Agent to the
Borrower, by 11:00 a.m. (Central Time) on the date when due and shall be applied
ratably by Administrative Agent among Lenders in the Facility. Each such payment
shall be made in Dollars. Each payment delivered to Administrative Agent for the
account of any Lender shall be delivered promptly by Administrative Agent to
such Lender in the same type of funds that Administrative Agent received at its
address specified herein or at any Lending Office specified in a notice received
by Administrative Agent from such Lender. Payments not made by Administrative
Agent within one (1) Business Day after receipt shall accrue interest at Federal
Funds Effective Rate. Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with Wells for each payment of principal,
interest and fees as it becomes due hereunder.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.7, 2.16 or 12.8, then the Administrative Agent shall,
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.14. Default. Notwithstanding the foregoing, during the continuance of a
Monetary Default or an Event of Default, the Borrower shall not have the right
to request a Eurocurrency Borrowing, select a new Interest Period for an
existing Eurocurrency Borrowing or convert any Adjusted Base Rate Borrowing to a
Eurocurrency Borrowing. During the continuance of a Monetary Default or an Event
of Default, at the election of the Required Lenders, by notice to the Borrower,
outstanding Borrowings shall bear interest at the applicable Default Rates until
such Monetary Default or Event of Default ceases to exist or the Obligations are
paid in full.

2.15. Lending Offices. Each Lender may book its Borrowings at any Lending Office
selected by such Lender and may change its Lending Office from time to time. All
terms of this Agreement shall apply to any such Lending Office and any Note
shall be deemed held by the applicable Lender for the benefit of such Lending
Office. Each Lender may, by written or telex notice to the Administrative Agent
and the Borrower, designate a Lending Office through which Borrowings will be
made by it and for whose account payments are to be made.

 

29



--------------------------------------------------------------------------------

2.16. Non Receipt of Funds by Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies Administrative Agent prior to the date on
which it is scheduled to make payment to Administrative Agent of (i) in the case
of a Lender, a Borrowing, or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, Administrative Agent may
assume that such payment has been made. Administrative Agent may, but shall not
be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrower, as
the case may be, has not in fact made such payment to Administrative Agent, the
recipient of such payment shall, promptly after demand by Administrative Agent,
repay to Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Effective Rate (as determined
by Administrative Agent) or (ii) in the case of payment by the Borrower, the
interest rate applicable to Adjusted Base Rate Borrowings. If the Borrower and
any Lender shall each pay any such amount made available by the Administrative
Agent on behalf of such Lender for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount paid by the
Borrower for such period. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make available the proceeds of a Loan to be made by such Lender.

2.17. [reserved].

2.18. [reserved].

2.19. [reserved].

2.20. Pro Rata Treatment/Sharing of Payments.

(a) Except to the extent otherwise provided herein: (i) each Borrowing from the
Lenders under Sections 2.7 shall be made from the Lenders pro rata according to
the amounts of their respective Percentages; (ii) each payment or prepayment of
principal of Loans shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them, provided that, subject to Section 12.16, if immediately prior to giving
effect to any such payment in respect of any Loans the outstanding principal
amount of the Loans shall not be held by the Lenders pro rata in accordance with
their respective Percentages in effect at the time such Loans were made, then
such payment shall be applied to the Loans in such manner as shall result, as
nearly as is practicable, in the outstanding principal amount of the Loans being
held by the Lenders pro rata in accordance with their respective Percentages;
(iii) each payment of interest on Loans shall be made for the account of the
Lenders, pro rata in accordance with the amounts of interest on such Loans, then
due and payable to the respective Lenders and (iv) the making, conversion and
continuation of Loans of a particular Type shall be made pro rata among the
Lenders, according to the amounts of their respective Loans, and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous.

 

30



--------------------------------------------------------------------------------

(b) If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Rate Management Obligations) not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 2.20(a) or Section 2.22,
as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 2.20(a) or Section 2.22, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

2.21. Reserved.

2.22. Application of Moneys Received. Subject to Section 2.13(b) hereof, all
moneys collected or received by the Administrative Agent on account of the
Facility directly or indirectly, shall be applied in the following order of
priority:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;

(ii) to the reimbursement of any yield protection due to any of the Lenders in
accordance with Section 4.1;

(iii) to the payment of all fees then due to the Administrative Agent;

(iv) [reserved];

 

31



--------------------------------------------------------------------------------

(v) first to interest until paid in full and then to principal for all Lenders
(x) for Borrowings (unless an Event of Default exists) (the amount allocated to
Borrowings to be distributed in accordance with the applicable pro rata shares
of the outstanding amounts of the Lenders) or (y) if an Event of Default exists,
in accordance with the respective Percentages of the Lenders until principal is
paid in full, each Lenders’ share of such payment to be allocated pro rata among
the outstanding Types of Loans owed to such Lender; and

(vi) any other sums due to the Administrative Agent or any Lender under any of
the Loan Documents.

2.23. Reserved.

2.24. Voluntary Prepayments of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any of its Borrowings in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section and payment of a prepayment
premium in accordance with paragraph (c) of this Section.

(b) The Borrower shall notify the Administrative Agent by telecopy of any
prepayment under clause (a) above not later than 11:00 a.m. (Central Time) on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid. Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment pursuant to clause (a) above of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.11 hereof. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the applicable
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 hereof and by breakage costs to the extent
required by Section 4.4 hereof.

(c) Upon the voluntary prepayment of any Borrowing hereunder, the Borrower shall
pay a prepayment premium (the “Prepayment Premium”) equal to the percentage of
the principal amount so prepaid set forth in the following table corresponding
to the period during which such prepayment is made:

 

Period

  Prepayment Premium  

After the Closing Date and on or prior to the 1-year anniversary of the Closing
Date

    3.0 % 

After the 1-year anniversary of the Closing Date and on or prior to the 2-year
anniversary of the Closing Date

    2.0 % 

After the 2-year anniversary of the Closing Date and on or prior to the 3-year
anniversary of the Closing Date

    1.0 % 

After the 3-year anniversary of the Closing Date

    0.0 % 

 

32



--------------------------------------------------------------------------------

ARTICLE III.

[RESERVED]

ARTICLE IV.

CHANGE IN CIRCUMSTANCES

4.1. Yield Protection. If any Change in Law:

(i) subjects the Administrative Agent, any Lender or any applicable Lending
Office to any taxes, duties, levies, imposts, deductions, assessments, fees,
charges or withholdings, and all liabilities with respect thereto (other than
(A) Taxes, (B) Excluded Taxes or (C) Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities, capital or liquidity attributable to making, converting,
funding or maintaining its Borrowings or its Term Loan Commitment, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Office (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Borrowings),
or

(iii) imposes any other condition, and the result is to increase the cost of any
Lender or any applicable Lending Office of making, funding or maintaining loans
or reduces any amount receivable by any Lender or any applicable Lending Office
in connection with loans, or requires any Lender or any applicable Lending
Office to make any payment calculated by reference to the amount of loans held
or interest received by it, by an amount deemed material by such Lender,

then, within fifteen (15) days of demand by the Administrative Agent or such
Lender, the Borrower shall pay the Administrative Agent or such Lender that
portion of such increased expense incurred or reduction in an amount received
which the Administrative Agent or such Lender determines is attributable to
making, funding and maintaining its Borrowings and its Term Loan Commitment
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender after consideration of such factors as such Lender then
reasonably determines to be relevant).

 

33



--------------------------------------------------------------------------------

4.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital or liquidity required or expected to be maintained by such Lender,
any Lending Office of such Lender or any corporate entity controlling such
Lender is increased as a result of a Change in Law (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender after consideration
of such factors as such Lender then reasonably determines to be relevant), then,
within fifteen (15) days of demand by such Lender, the Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which is attributable to this
Agreement, its Borrowings or its obligation to make Borrowings hereunder (after
taking into account such Lender’s policies as to capital adequacy). Without in
any way affecting the Borrower’s obligation to pay compensation actually claimed
by a Lender under this Section 4.2, the Borrower shall have the right to replace
any Lender which has demanded such compensation provided that the Borrower
notifies such Lender that it has elected to replace such Lender and notifies
such Lender and the Administrative Agent of the identity of the proposed
replacement Lender not more than six (6) months after the date of such Lender’s
most recent demand for compensation under this Section 4.2, and further provided
that such replacement is otherwise in accordance with Section 4.7. The Lender
being replaced shall assign its Term Loan Exposure and its rights and
obligations under this Facility to the replacement Lender in accordance with the
requirements of Section 13.3 hereof and the replacement Lender shall assume such
Term Loan Exposure, all pursuant to an assignment agreement substantially in the
form of Exhibit I hereto. The purchase by the replacement Lender shall be at par
(plus all accrued and unpaid interest and any other sums owed to such Lender
being replaced hereunder) which shall be paid to the Lender being replaced upon
the execution and delivery of the assignment. The Lender being replaced shall
continue to be entitled to the benefits of Sections 4.1, 4.2, 4.4, 4.5 and 14.6
for events recurring prior to assignment to the replacement Lender.

4.3. Availability of Eurocurrency or Adjusted Base Rate Borrowings. If any
Lender determines that maintenance of any of its Eurocurrency Borrowings or
Adjusted Base Rate Borrowings (sometimes collectively referred to as “LIBOR
Borrowings”) at a suitable Lending Office would violate any applicable law,
rule, regulation or directive of any Governmental Authority having jurisdiction,
the Administrative Agent shall suspend by written notice to the Borrower (with a
copy thereof being delivered contemporaneously to Lenders) the availability of
LIBOR Borrowings and require any LIBOR Borrowings to be repaid; or if the
Required Lenders determine that (i) deposits of a type or maturity appropriate
to match fund LIBOR Borrowings are not available, the Administrative Agent shall
suspend by written notice to the Borrower (with a copy thereof being delivered
contemporaneously to Lenders) the availability of LIBOR Borrowings with respect
to any LIBOR Borrowings made after the date of any such determination, or
(ii) an interest rate applicable to a LIBOR Borrowing does not accurately
reflect the cost of making a Eurocurrency Borrowing, and, if for any reason
whatsoever the provisions of Section 4.1 are inapplicable, the Administrative
Agent shall suspend by written notice to the Borrower (with a copy thereof being
delivered contemporaneously to Lenders) the availability of LIBOR Borrowings
with respect to any LIBOR Borrowings made after the date of any such
determination. If this occurs, Borrowings shall, to the extent permissible under
applicable law, bear interest at the Substitute Rate, rather than any Loans
becoming payable.

 

34



--------------------------------------------------------------------------------

4.4. Funding Indemnification. If any payment of a LIBOR Borrowing occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a LIBOR Borrowing is not
made, continued or converted on the date specified by the Borrower for any
reason other than default by one or more of the Lenders, the Borrower will
indemnify each Lender for any loss or cost incurred by such Lender, as
applicable, resulting therefrom, including, without limitation, any loss or cost
in liquidating or employing deposits acquired to fund or maintain the LIBOR
Borrowing.

4.5. Taxes.

(i) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law, and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(iii) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender as a result of its
Term Loan Commitment, any Loans made by it hereunder, or otherwise in connection
with its participation in this Agreement and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to
Section 4.6.

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or

 

35



--------------------------------------------------------------------------------

withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which

 

36



--------------------------------------------------------------------------------

rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 4.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

(viii) If a payment made to a Lender hereunder or under any Note would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable) such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.5(viii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(ix) Each of the Lenders represents that as of the Agreement Execution Date it
is not aware of any facts that would give rise to a claim for additional
payments under this Section 4.5.

4.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Office with respect
to its LIBOR Borrowings to reduce any liability of the Borrower to such Lender
under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of a LIBOR
Borrowing, so long as such designation is not disadvantageous to such Lender.
Each Lender shall deliver a written statement of such Lender as to the amount
due, if any, under Sections 4.1, 4.2, 4.4 and 4.5 hereof. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. The amount due in such statement
shall not include amounts due under Section 4.5 that are either attributable to
facts known to the Lender as of the Agreement Execution Date or that relate to a
time period more than ninety (90) days prior to the giving of such written
statement. Determination of amounts payable under such Sections in connection
with a LIBOR Borrowing shall be calculated as though each Lender funded its
LIBOR Borrowing through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Adjusted
LIBOR Rate applicable to such Borrowing, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable on demand after receipt by the Borrower of the
written statement. The obligations of the Borrower under Sections 4.1, 4.2, 4.4
and 4.5 hereof shall survive payment of the Obligations and termination of this
Agreement.

 

37



--------------------------------------------------------------------------------

4.7. Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender which (a) is not capable of receiving payments
without any deduction or withholding of United States federal income tax
pursuant to Section 4.5, or (b) cannot maintain its LIBOR Borrowings at a
suitable Lending Office pursuant to Section 4.6, with a replacement bank or
other financial institution or (c) becomes a Defaulting Lender; provided that
(i) such replacement does not conflict with any applicable legal or regulatory
requirements affecting the remaining Lenders, (ii) no Event of Default or (after
notice thereof to the Borrower) no Default shall have occurred and be continuing
at the time of such replacement, (iii) the replacement bank or institution shall
purchase at par all Loans and the Borrower or the replacement bank or
institution shall repay other amounts owing to such replaced Lender prior to the
date of replacement, (iv) the Borrower shall be liable to such replaced Lender
under Sections 4.4 and 4.6 if any LIBOR Borrowing owing to such replaced Lender
shall be prepaid (or purchased) other than on the last day of the Interest
Period relating thereto, (v) the replacement bank or institution, if not already
a Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 13.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein and the replaced Lender’s consent shall not
be required), (vii) until such time as such replacement shall be consummated,
the Borrower shall continue to pay all amounts payable hereunder without setoff,
deduction, counterclaim or withholding and (viii) any such replacement shall not
be deemed to be a waiver of any rights which the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

ARTICLE V.

CONDITIONS PRECEDENT

5.1. Conditions Precedent to Closing. The Lenders shall not be required to make
the initial Loans pursuant to Section 2.1 hereunder unless (i) the Borrower
shall have paid all fees then due and payable to the Lenders, PNC Capital
Markets LLC, Wells Fargo Securities, LLC and the Administrative Agent hereunder,
including reasonable legal fees and out-of-pocket expenses, (ii) all of the
conditions set forth in Section 5.2 are satisfied, and (iii) the Borrower shall
have furnished to the Administrative Agent, in form and substance satisfactory
to the Lenders and their counsel and with sufficient copies for the Lenders, the
following:

(a) Certificates of Limited Partnership/Incorporation. A copy of the Certificate
of Limited Partnership for the Borrower and a copy of the articles of
incorporation of the General Partner, each certified by the appropriate
Secretary of State or equivalent state official.

(b) Agreements of Limited Partnership/Bylaws. A copy of the Agreement of Limited
Partnership for the Borrower and a copy of the bylaws of the General Partner,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of the General Partner as being in full force and effect on
the Agreement Execution Date.

 

38



--------------------------------------------------------------------------------

(c) Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where the Borrower
and the General Partner are organized, dated as of the most recent practicable
date, showing the good standing or partnership qualification (if issued) of
(i) the Borrower, and (ii) the General Partner.

(d) Foreign Qualification Certificates. A certified copy of a certificate from
the Secretary of State or equivalent state official of the state where the
Borrower and the General Partner maintain their principal place of business,
dated as of the most recent practicable date, showing the qualification to
transact business in such state as a foreign limited partnership or foreign
corporation, as the case may be, for (i) the Borrower, and (ii) the General
Partner.

(e) Resolutions. A copy of a resolution or resolutions adopted by the Board of
Directors of the General Partner, certified by the Secretary or an Assistant
Secretary of the General Partner as being in full force and effect on the
Agreement Execution Date, authorizing the Borrowings provided for herein and the
execution, delivery and performance of the Loan Documents by the General Partner
to be executed and delivered by it hereunder on behalf of itself and the
Borrower.

(f) Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of the General Partner and dated the Agreement Execution
Date, as to the incumbency, and containing the specimen signature or signatures,
of the Persons authorized to execute and deliver the Loan Documents to be
executed and delivered by it and the Borrower hereunder.

(g) Loan Documents. Originals of the Loan Documents (in such quantities as the
Lenders may reasonably request), duly executed by authorized officers of the
appropriate entity, including this Agreement duly executed by authorized
officers of each Lender.

(h) Opinion of Borrower’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the Borrower which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit E.

(i) Opinion of General Partner’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the General Partner which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit F.

 

39



--------------------------------------------------------------------------------

(j) Financial and Related Information. The most recent financial statements of
the Borrower and the General Partner and a certificate from a Qualified Officer
of the Borrower that no change in the Borrower’s financial condition that would
have a Material Adverse Effect has occurred since December 31, 2012.

(k) Closing Certificate. A certificate, signed by an officer of the Borrower,
stating that on the Agreement Execution Date no Default or Event of Default has
occurred and is continuing and that all representations and warranties of the
Borrower contained herein are true and correct as of the Agreement Execution
Date as and to the extent set forth herein.

(l) Compliance Certificate. A certificate substantially in the form of
Exhibit H, signed by an officer of the Borrower certifying as to compliance with
the financial covenants set forth in Section 9.7 on a pro-forma basis on the
Agreement Execution Date using the financial results as of the last day of the
most recently completed calendar quarter and giving effect to the incurrence of
the Loans, which certificate shall include calculations in reasonable detail
demonstrating such compliance.

(m) Other Evidence as any Lender May Require. Such other evidence as any Lender
may reasonably request to establish the consummation of the transactions
contemplated hereby, the taking of all necessary actions in any proceedings in
connection herewith and compliance with the conditions set forth in this
Agreement.

When all such conditions have been fulfilled (or, in the Lenders’ sole
discretion, waived by Lenders), the Administrative Agent shall confirm in
writing to the Borrower that the initial Borrowings are then available to the
Borrower hereunder.

5.2. Conditions Precedent to Subsequent Borrowings. Borrowings after the initial
Borrowing (other than conversions or continuations) shall be made from time to
time as requested by the Borrower, and the obligation of each Lender to make any
Borrowing is subject to the following terms and conditions:

(a) prior to and after giving effect to each such Borrowing, no Default or Event
of Default shall have occurred and be continuing under this Agreement or any of
the Loan Documents, and the Borrower shall deliver a certificate of the Borrower
to such effect; and

(b) The representations and warranties contained in Article VI and VII are true
and correct as of such borrowing date, as and to the extent set forth therein,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
be true and correct on and as of such earlier date.

Subject to the last grammatical paragraphs of Article VI and VII hereof, each
Borrowing Notice shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 5.2(a) and (b) have been satisfied.
Unless set forth in writing to the contrary, the making of its initial Loan or
Incremental Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Section 5.1 and Section 5.2 (if applicable) that have
not previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

 

40



--------------------------------------------------------------------------------

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Lenders that:

6.1. Existence. The Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal place of
business in the State of Illinois, and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns Properties and, except where the failure to be so qualified or to obtain
such authority would not have a Material Adverse Effect, in each other
jurisdiction in which its business is conducted. Each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which it owns Property, and except where the
failure to be so qualified or to obtain such authority would not have a Material
Adverse Effect, in each other jurisdiction in which it conducts business.

6.2. Corporate/Partnership Powers. The execution, delivery and performance of
the Loan Documents required to be delivered by the Borrower hereunder are within
the partnership authority of such entity and the corporate powers of the general
partners of such entity, have been duly authorized by all requisite action, and
are not in conflict with the terms of any organizational instruments of such
entity, or any instrument or agreement to which the Borrower or the General
Partner is a party or by which the Borrower, the General Partner or any of their
respective assets may be bound or affected.

6.3. Power of Officers. The officers of the General Partner executing the Loan
Documents required to be delivered by such entities hereunder have been duly
elected or appointed and were fully authorized to execute the same at the time
each such agreement, certificate or instrument was executed.

6.4. Government and Other Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery or performance of the Loan Documents
required hereunder.

6.5. Solvency.

(i) Immediately after the Agreement Execution Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Properties of the Borrower and its Subsidiaries on a consolidated basis will be

 

41



--------------------------------------------------------------------------------

greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii) The Borrower does not intend to, or to permit any of its Subsidiaries to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

6.6. Compliance With Laws. There is no judgment, decree or order or any law,
rule or regulation of any court or governmental authority binding on the
Borrower or any of its Subsidiaries which would be contravened by the execution,
delivery or performance of the Loan Documents required hereunder.

6.7. Enforceability of Agreement. This Agreement is the legal, valid and binding
agreement of the Borrower, and the Notes when executed and delivered will be the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, and the Loan Documents
required hereunder, when executed and delivered, will be similarly legal, valid,
binding and enforceable except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the rights of creditors generally.

6.8. Title to Property. To the best of the Borrower’s knowledge after due
inquiry, the Borrower or its Subsidiaries has good and marketable title to the
Properties and assets reflected in the financial statements as owned by it or
any such Subsidiary free and clear of Liens except for the Permitted Liens. The
execution, delivery or performance of the Loan Documents required to be
delivered by the Borrower hereunder will not result in the creation of any Lien
on the Properties. No consent to the transactions contemplated hereunder is
required from any ground lessor or mortgagee or beneficiary under a deed of
trust or any other party except as has been delivered to the Lenders.

6.9. Litigation. There are no suits, arbitrations, claims, disputes or other
proceedings (including, without limitation, any civil, criminal, administrative
or environmental proceedings), pending or, to the best of the Borrower’s
knowledge, threatened against or affecting the Borrower or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the Borrower and/or would cause a
Material Adverse Financial Change of the Borrower or materially impair the
Borrower’s ability to perform its obligations hereunder or under any instrument
or agreement required hereunder, except as disclosed on Schedule 6.9 hereto, or
otherwise disclosed to Lenders in accordance with the terms hereof.

 

42



--------------------------------------------------------------------------------

6.10. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the Borrower
under any of the Loan Documents or any other document to which the Borrower is a
party.

6.11. Investment Company Act of 1940. The Borrower is not and will by such acts
as may be necessary continue not to be, an investment company within the meaning
of the Investment Company Act of 1940.

6.12. Public Utility Holding Company Act. The Borrower is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.

6.13. Regulation U. The proceeds of the Borrowings will not be used, directly or
indirectly, in a manner which would cause the Facility to be treated as a
“Purpose Credit.”

6.14. No Material Adverse Financial Change. To the best knowledge of the
Borrower, there has been no Material Adverse Financial Change in the condition
of the Borrower since the date of the financial and/or operating statements most
recently submitted to the Lenders.

6.15. Financial Information. All financial statements furnished to the Lenders
by or at the direction of the Borrower and all other financial information and
data furnished by the Borrower to the Lenders are complete and correct in all
material respects as of the date thereof, and such financial statements have
been prepared in accordance with GAAP and fairly present the consolidated
financial condition and results of operations of the Borrower as of such date.
The Borrower has no contingent obligations, liabilities for taxes or other
outstanding financial obligations which are material in the aggregate, except as
disclosed in such statements, information and data.

6.16. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Lenders for
purposes of or in connection with this Agreement and the other Loan Documents
and the transactions contemplated therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lenders
will be, true and accurate (taken as a whole) in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading at such time.

6.17. ERISA. (i) The Borrower is not an entity deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan within the meaning of Section 4975 of the Code, and
(ii) the execution of this Agreement and the transactions contemplated hereunder
do not give rise to a prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Code.

 

43



--------------------------------------------------------------------------------

6.18. Taxes. All required tax returns have been filed by the Borrower with the
appropriate authorities except to the extent that extensions of time to file
have been requested, granted and have not expired or except to the extent such
taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.

6.19. Environmental Matters. Except as disclosed in Schedule 6.19, each of the
following representations and warranties is true and correct except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(i) To the knowledge of the Borrower, the Properties of the Borrower, its
Subsidiaries, and Investment Affiliates do not contain any Materials of
Environmental Concern in amounts or concentrations which constitute a violation
of, or could reasonably give rise to liability under, Environmental Laws.

(ii) The Borrower has not received any written notice alleging that any or all
of the Properties of the Borrower and its Subsidiaries and Investment Affiliates
and all operations at the Properties are not currently in compliance with all
applicable Environmental Laws. Further, the Borrower has not received any
written notice alleging the current existence of any contamination at or under
such Properties in amounts or concentrations which constitute a violation of any
Environmental Law, or any violation of any Environmental Law with respect to
such Properties for which the Borrower, its Subsidiaries or Investment
Affiliates is or could be liable.

(iii) Neither the Borrower nor any of its Subsidiaries or Investment Affiliates
has received any written notice of current non-compliance, liability or
potential liability regarding Environmental Laws with regard to any of the
Properties, nor does it have knowledge that any such notice will be received or
is being threatened.

(iv) To the knowledge of the Borrower during the ownership of the Properties by
any or all of the Borrower, its Subsidiaries and Investment Affiliates,
Materials of Environmental Concern have not been transported or disposed of from
the Properties of the Borrower and its Subsidiaries and Investment Affiliates in
violation of, or in a manner or to a location which could reasonably give rise
to liability of the Borrower, any Subsidiary, or any Investment Affiliate under,
Environmental Laws, nor during the ownership of the Properties by any or all of
the Borrower, its Subsidiaries and Investment Affiliates have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of such Properties in violation of, or in a manner that could give
rise to liability of the Borrower, any Subsidiary or any Investment Affiliate
under, any applicable Environmental Laws.

 

44



--------------------------------------------------------------------------------

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower, any of its Subsidiaries, or any Investment Affiliate, is
named as a party with respect to the Properties of such entity, nor are there
any consent decrees or other decrees, consent orders, administrative order or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to such Properties for which the Borrower,
its Subsidiaries, or any Investment Affiliate is or could be liable.

(vi) To the knowledge of the Borrower during the ownership of the Properties by
any or all of the Borrower, its Subsidiaries and Investment Affiliates, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties of the Borrower and its Subsidiaries and Investment
Affiliates, or arising from or related to the operations of such entity in
connection with the Properties in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

6.20. Insurance. The Borrower maintains insurance on its properties consistent
with the insurance maintained by other institutional owners of similar
properties.

6.21. No Brokers. The Borrower has dealt with no brokers in connection with this
Facility, and no brokerage fees or commissions are payable by or to any Person
in connection with this Agreement or the Borrowings. Lenders shall not be
responsible for the payment of any fees or commissions to any broker and the
Borrower shall indemnify, defend and hold Lenders harmless from and against any
claims, liabilities, obligations, damages, costs and expenses (including
reasonable attorneys’ fees and disbursements) made against or incurred by
Lenders as a result of claims made or actions instituted by any broker or Person
claiming by, through or under the Borrower in connection with the Facility.

6.22. No Violation of Usury Laws. No aspect of any of the transactions
contemplated herein violate or will violate any usury laws or laws regarding the
validity of agreements to pay interest in effect on the date hereof.

6.23. Not a Foreign Person. The Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.

6.24. No Trade Name. Except for the name “First Industrial,” and except as
otherwise set forth on Schedule 6.24 attached hereto, the Borrower does not use
any trade name and has not and does not do business under any name other than
their actual names set forth herein. The principal place of business of the
Borrower is as stated in the recitals hereto.

6.25. Subsidiaries. Schedule 6.25 hereto contains an accurate list of all of the
presently existing Subsidiaries of the Borrower, setting forth the percentage of
their respective Capital Stock owned by it or its Subsidiaries. All of the
issued and outstanding shares of Capital Stock of such Subsidiaries have been
duly authorized and issued and are fully paid and non-assessable.

 

45



--------------------------------------------------------------------------------

6.26. Unencumbered Assets. Schedule 6.26 hereto contains a complete and accurate
description of Unencumbered Assets as of September 30, 2013 and as supplemented
from time to time including the entity that owns each Unencumbered Asset. With
respect to each Project identified from time to time as an Unencumbered Asset,
the Borrower hereby represents and warrants as follows except to the extent
disclosed in writing to the Lenders and approved by the Required Lenders (which
approval shall not be unreasonably withheld):

(a) No portion of any improvement on the Unencumbered Asset is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area, the
Borrower has obtained and will maintain the insurance prescribed in Section 6.20
hereof.

(b) To the Borrower’s knowledge, the Unencumbered Asset and the present use and
occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws, and other similar laws (“Applicable
Laws”).

(c) The Unencumbered Asset is served by all utilities required for the current
or contemplated use thereof. All utility service is provided by public utilities
and the Unencumbered Asset has accepted or is equipped to accept such utility
service.

(d) All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.

(e) The Unencumbered Asset is served by public water and sewer systems or, if
the Unencumbered Asset is not serviced by a public water and sewer system, such
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

(f) The Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset, is in good repair and there is no deferred maintenance other
than ordinary wear and tear. The Unencumbered Asset is free from damage caused
by fire or other casualty. There is no pending or, to the actual knowledge of
the Borrower threatened condemnation proceedings affecting the Unencumbered
Asset, or any material part thereof.

(g) To the Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Asset are in a good and safe condition
and repair and to the Borrower’s knowledge, in material compliance with all
Applicable Laws with respect to such systems.

(h) All improvements on the Unencumbered Asset lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Asset, no such improvements encroach upon easements benefiting the Unencumbered
Asset other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Asset and no improvements on adjoining
properties encroach upon the

 

46



--------------------------------------------------------------------------------

Unencumbered Asset or easements benefiting the Unencumbered Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Asset. All amenities, access routes or other items that
materially benefit the Unencumbered Asset are under direct control of the
Borrower, constitute permanent easements that benefit all or part of the
Unencumbered Asset or are public property, and the Unencumbered Asset, by virtue
of such easements or otherwise, is contiguous to a physically open, dedicated
all weather public street, and has the necessary permits for ingress and egress.

(i) There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Asset except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

(j) The Unencumbered Asset satisfies each of the requirements for an
Unencumbered Asset as set forth in the definition thereof.

A breach of any of the representations and warranties contained in this
Section 6.26 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement).

6.27. Patriot Act and Other Specified Laws.

(a) To the extent applicable, the Borrower is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto, and (ii) Uniting and Strengthening America by Proving
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. No
part of the proceeds of the Loans will be used, directly or indirectly, in
violation in any material respect of the United States Foreign Corrupt Practices
Act of 1977. The Borrower is not engaged in and has not engaged in any course of
conduct that could reasonably be expected to subject any of its properties to
any Lien, seizure or other forfeiture under any criminal law, racketeer
influenced and corrupt organizations or other similar criminal laws. The
Borrower is not named on the list of Specially Designated Nationals and Blocked
Persons maintained by the United States Department of Treasury Office of Foreign
Assets Control.

(b) The Borrower (i) is not a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)); (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such Executive Order, or, to the knowledge of the Borrower after
due inquiry, is not otherwise associated with any such Person in any manner that
violates such Section 2; or (iii) is not a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

47



--------------------------------------------------------------------------------

The Borrower agrees that all of its representations and warranties set forth in
Article VI of this Agreement and elsewhere in this Agreement are true on the
Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon the date of each request
for disbursement of a Borrowing, provided that the Borrower shall only be
obligated to update any Schedules referred to in this Article VI and the
financial statements required under Section 8.2(i) on a quarterly basis, unless
any change otherwise required to be disclosed could reasonably be expected to
have a Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

ARTICLE VII.

ADDITIONAL REPRESENTATIONS AND WARRANTIES

The General Partner hereby represents and warrants to the Lenders that:

7.1. Existence. The General Partner is a corporation duly organized and existing
under the laws of the State of Maryland, with its principal place of business in
the State of Illinois, is duly qualified as a foreign corporation and properly
licensed (if required) and in good standing in each jurisdiction where the
failure to qualify or be licensed (if required) would constitute a Material
Adverse Financial Change with respect to the General Partner or have a Material
Adverse Effect on the business or properties of the General Partner.

7.2. Corporate Powers. The execution, delivery and performance of the Loan
Documents required to be delivered by the General Partner hereunder are within
the corporate powers of the General Partner, have been duly authorized by all
requisite corporate action, and are not in conflict with the terms of any
organizational instruments of the General Partner, or any instrument or
agreement to which the General Partner is a party or by which the General
Partner or any of its assets is bound or affected.

7.3. Power of Officers. The officers of the General Partner executing the Loan
Documents required to be delivered by the General Partner hereunder have been
duly elected or appointed and were fully authorized to execute the same at the
time each such agreement, certificate or instrument was executed.

7.4. Government and Other Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery or performance of the Loan Documents
required hereunder.

7.5. Compliance With Laws. There is no judgment, decree or order or any law,
rule or regulation of any court or governmental authority binding on the General
Partner which would be contravened by the execution, delivery or performance of
the Loan Documents required hereunder.

 

48



--------------------------------------------------------------------------------

7.6. Enforceability of Agreement. This Agreement is the legal, valid and binding
agreement of the General Partner, as the general partner of the Borrower,
enforceable against the General Partner in accordance with its respective terms,
and the Loan Documents required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws affecting the rights of creditors generally.

7.7. Liens; Consents. The execution, delivery or performance of the Loan
Documents required to be delivered by the General Partner hereunder will not
result in the creation of any Lien on the Properties other than in favor of the
Lenders. No consent to the transactions hereunder is required from any ground
lessor or mortgagee or beneficiary under a deed of trust or any other party
except as has been delivered to the Lenders.

7.8. Litigation. There are no suits, arbitrations, claims, disputes or other
proceedings (including, without limitation, any civil, criminal, administrative
or environmental proceedings), pending or, to the best of the General Partner’s
knowledge, threatened against or affecting the General Partner or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the General Partner and/or would cause a
Material Adverse Financial Change with respect to the General Partner or
materially impair the General Partner’s ability to perform its obligations
hereunder or under any instrument or agreement required hereunder, except as
disclosed on Schedule 7.8 hereto, or otherwise disclosed to Lenders in
accordance with the terms hereof.

7.9. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the General
Partner under any of the Loan Documents or any other document to which the
General Partner is a party.

7.10. Investment Company Act of 1940. The General Partner is not, and will by
such acts as may be necessary continue not to be, an investment company within
the meaning of the Investment Company Act of 1940.

7.11. Public Utility Holding Company Act. The General Partner is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.

7.12. No Material Adverse Financial Change. There has been no Material Adverse
Financial Change in the condition of the General Partner since the last date on
which the financial and/or operating statements were submitted to the Lenders.

7.13. Financial Information. All financial statements furnished to the Lenders
by or on behalf of the General Partner and all other financial information and
data furnished by or on behalf of the General Partner to the Lenders are
complete and correct in all material respects as of the date thereof, and such
financial statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition and results of operations of the
General Partner as of such date. The General Partner has no contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate, except as disclosed in such statements,
information and data.

 

49



--------------------------------------------------------------------------------

7.14. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the General Partner to the
Lenders for purposes of or in connection with this Agreement and the other Loan
Documents and the transactions contemplated therein is, and all other such
factual information hereafter furnished by or on behalf of the General Partner
to the Lenders will be, true and accurate in all material respects (taken as a
whole) on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.

7.15. ERISA. (i) The General Partner is not an entity deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan within the meaning of Section 4975 of the Code,
and (ii) the execution of this Agreement and the transactions contemplated
hereunder do not give rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

7.16. Taxes. All required tax returns have been filed by the General Partner
with the appropriate authorities except to the extent that extensions of time to
file have been requested, granted and have not expired or except to the extent
such taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.

7.17. No Brokers. The General Partner has dealt with no brokers in connection
with this Facility, and no brokerage fees or commissions are payable by or to
any Person in connection with this Agreement or the Borrowings. Lenders shall
not be responsible for the payment of any fees or commissions to any broker and
the General Partner shall indemnify, defend and hold Lender harmless from and
against any claims, liabilities, obligations, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) made against or
incurred by Lender as a result of claims made or actions instituted by any
broker or Person claiming by, through or under the General Partner in connection
with the Facility.

7.18. Subsidiaries. Schedule 7.18 hereto contains an accurate list of all of the
presently existing Subsidiaries of the General Partner, setting forth their
respective jurisdictions of formation, the percentage of their respective
Capital Stock owned by it or its Subsidiaries and the Properties owned by them.
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and non-assessable. No
Subsidiary appears on the list of Specially Designed Nationals and Blocked
Persons promulgated by The Office of Foreign Assets Control (“OFAC”) of the US
Department of the Treasury.

7.19. Status. General partner is a corporation listed and in good standing on a
national securities exchange and is currently qualified as a real estate
investment trust under the Code.

 

50



--------------------------------------------------------------------------------

7.20. Patriot Act and Other Specified Laws; OFAC.

(a) To the extent applicable, the General Partner is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) Uniting and Strengthening America by Proving
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001. No
part of the proceeds of the Loans will be used, directly or indirectly, in
violation in any material respect of the United States Foreign Corrupt Practices
Act of 1977. The General Partner is not engaged in and has not engaged in any
course of conduct that could reasonably be expected to subject any of its
properties to any Lien, seizure or other forfeiture under any criminal law,
racketeer influenced and corrupt organizations or other similar criminal laws.
The General Partner is not named on the list of Specially Designated Nationals
and Blocked Persons maintained by the United States Department of Treasury
Office of Foreign Assets Control.

(b) The General Partner (i) is not a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 1324 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)); (ii) does not engage in any dealings or transactions prohibited
by Section 2 of such Executive Order, or, to the knowledge of the General
Partner after due inquiry, is not otherwise associated with any such Person in
any manner that violates such Section 2; or (iii) is not a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office or Foreign
Assets Control regulation or executive order.

The General Partner agrees that all of its representations and warranties set
forth in Article VII of this Agreement and elsewhere in this Agreement are true
on the Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders, and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders upon each request for
disbursement of a Borrowing, provided that the General Partner shall only be
obligated to update any Schedules referred to in this Article VII and the
financial statements required under Section 8.2(i) on a quarterly basis, unless
any change otherwise required to be disclosed could reasonably be expected to
have a Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

 

51



--------------------------------------------------------------------------------

ARTICLE VIII.

AFFIRMATIVE COVENANTS

The Borrower (and the General Partner, if expressly included in Sections
contained in this Article) covenant and agree that so long as the Term Loan
Commitment of any Lender shall remain available and until the full and final
payment of all Obligations incurred under the Loan Documents each will:

8.1. Notices. Promptly give written notice to Administrative Agent (who will
promptly send such notice to Lenders) of:

(a) all litigation or arbitration proceedings affecting the Borrower, the
General Partner or any Subsidiary where the amount claimed is $5,000,000 or
more;

(b) any Default or Event of Default, specifying the nature and the period of
existence thereof and what action has been taken or been proposed to be taken
with respect thereto;

(c) all claims filed against any property owned by the Borrower or the General
Partner which, if adversely determined, could have a Material Adverse Effect on
the ability of the Borrower or the General Partner to meet any of their
obligations under the Loan Documents;

(d) the occurrence of any other event which might have a Material Adverse Effect
or cause a Material Adverse Financial Change on or with respect to the Borrower
or the General Partner;

(e) any Reportable Event or any “prohibited transaction” (as such term is
defined in Section 4975 of the Code) in connection with any Plan or any trust
created thereunder, which may, singly or in the aggregate materially impair the
ability of the Borrower or the General Partner to repay any of its obligations
under the Loan Documents, describing the nature of each such event and the
action, if any, the Borrower or the General Partner, as the case may be,
proposes to take with respect thereto;

(f) any notice from any federal, state, local or foreign authority regarding any
Hazardous Material, asbestos, or other environmental condition, proceeding,
order, claim or violation affecting any of the Properties.

8.2. Financial Statements, Reports, Etc.. The Borrower and the General Partner
each shall maintain, for itself and each Subsidiary, a system of accounting
established and administered in accordance with GAAP, and shall furnish to the
Administrative Agent (and the Administrative Agent shall thereafter promptly
furnish to the Lenders):

(i) quarterly financial statements (including a balance sheet income statement,
and cash flow statement) and related reports in form and substance satisfactory
to the Lenders not later than forty-five (45) days after the end of each of the
first three fiscal quarters (commencing with the fiscal quarter ending March

 

52



--------------------------------------------------------------------------------

31, 2014), and not later than ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2013), annual audited
financial statements, audited by an accounting firm as reasonably approved by
Administrative Agent (which audit report shall be without a “going concern” or
like qualification or exception), provided, however, Administrative Agent shall
only have the right to approve such accounting firm if the accounting firm is
not a big 4 accounting firm, all certified by the Borrower’s or the General
Partner’s, as applicable, chief financial officer, chief accounting officer or
controller, calculation of the financial covenants described below, a
description of Unencumbered Assets, a listing of capital expenditures (in the
level of detail as currently disclosed in the Borrower’s “Supplemental
Information”), a report listing and describing all newly acquired Properties,
including their cash flow, cost and secured or unsecured Indebtedness assumed in
connection with such acquisition, if any, summary Property information for all
Properties, including, without limitation, their Property Operating Income,
occupancy rates, square footage, property type and date acquired or built, and
such other information as may be requested to evaluate the quarterly compliance
certificate delivered as provided below;

(ii) copies of all Form 10-Ks, 10-Qs, 8-Ks, and any other public information
filed with the Securities Exchange Commission by the Borrower or the General
Partner once a quarter simultaneously with delivering the compliance certificate
described below, along with any other materials distributed to the shareholders
of the General Partner or the partners of the Borrower from time to time,
including a copy of the General Partner’s annual report; provided that, to the
extent any of such reports contains information required under the other
subsections of this Section 8.2, the information need not be furnished
separately under the other subsections; provided, further that the Borrower may
comply with this Section 8.2(ii) by posting or causing to be posted, the
foregoing information on either the Securities Exchange Commission public
website or on the Borrower’s or the General Partner’s public website, so long as
the Lenders have access to and are timely referred to any such website by the
Borrower;

(iii) not later than forty-five (45) days after the end of the first three
fiscal quarters (commencing with the fiscal quarter ending March 31, 2014), and
not later than ninety (90) days after the end of the fiscal year (commencing
with the fiscal year ending December 31, 2013), a report certified by the
entity’s chief financial officer, chief accounting officer or controller,
containing Property Operating Income from individual properties owned by the
Borrower or a Wholly-Owned Subsidiary and included as Unencumbered Assets.

(iv) Not later than forty-five (45) days after the end of each of the first
three fiscal quarters (commencing with the fiscal quarter ending March 31,
2014), and not later than ninety (90) days after the end of the fiscal year
(commencing with the fiscal year ending December 31, 2013), a compliance
certificate in substantially the form of Exhibit H hereto signed by the
Borrower’s chief financial officer, chief accounting officer or controller
confirming that the

 

53



--------------------------------------------------------------------------------

Borrower is in compliance with all of the covenants of the Loan Documents,
showing the calculations and computations necessary to determine compliance with
the financial covenants contained in this Agreement (including such schedules
and backup information as may be necessary to demonstrate such compliance) and
stating that to such officer’s best knowledge, there is no other Default or
Event of Default exists, or if any Default or Event of Default exists, stating
the nature and status thereof;

(v) As soon as possible and in any event within ten (10) Business Days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and within twenty (20) days after such Reportable Event, a
statement signed by such chief financial officer describing the action which the
Borrower proposes to take with respect thereto; and (b) within ten (10) Business
Days of receipt, any notice from the Internal Revenue Service, PBGC or
Department of Labor with respect to a Plan regarding any excise tax, proposed
termination of a Plan, prohibited transaction or fiduciary violation under ERISA
or the Code which could result in any liability to the Borrower or any member of
the Controlled Group in excess of $100,000; and (c) within ten (10) Business
Days of filing, any Form 5500 filed by the Borrower with respect to a Plan, or
any member of the Controlled Group which includes a qualified accountant’s
opinion;

(vi) As soon as possible and in any event within thirty (30) days after receipt
by the Borrower, a copy of (a) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by such entity, or any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries or Investment Affiliates, which, in either case, could be
reasonably likely to have a Material Adverse Effect;

(vii) Not later than ninety (90) days after the end of each fiscal year, a
balance sheet and cash flow projection for the current fiscal year based on
future plans, expectations and strategies of the Borrower and the General
Partner; provided that all of the parties hereto acknowledge and agree that the
foregoing shall (A) be based on certain assumptions of the Borrower; (B) only
reflect the Borrower’s outlook as of the date that the Borrower delivers the
same; and (C) not be deemed to be a prediction of any results or the actual
effect of future plans or strategies of the Borrower;

(viii) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;
provided, further that the Borrower may comply with this Section 8.2(viii) by
posting or having posted the foregoing information on either the Securities
Exchange Commission public website or on the Borrower’s or the General Partner’s
public website, so long as the Lenders have access to and are timely referred to
any such website by the Borrower;

 

54



--------------------------------------------------------------------------------

(ix) Promptly upon the distribution thereof to the press or the public, copies
of all press releases; provided, further that the Borrower may comply with this
Section 8.2(ix) by posting or having posted the foregoing information on either
the Securities Exchange Commission public website or on the Borrower’s or the
General Partner’s public website, so long as the Lenders have access to and are
timely referred to any such website by the Borrower;

(x) Promptly upon receipt thereof, notices with respect to the ratings for the
Borrower’s or the General Partner’s long-term, senior unsecured debt, the effect
of which may be to change the Base Rate Applicable Margin and/or the LIBOR
Applicable Margin;

(xi) As soon as possible, and in any event within ten (10) days after the
Borrower knows of any fire or other casualty or any pending or threatened
condemnation or eminent domain proceeding with respect to all or any material
portion of any Unencumbered Asset, a statement signed by the Chief Financial
Officer of the Borrower, describing such fire, casualty or condemnation and the
action the Borrower intends to take with respect thereto; and

(xii) Such other information (including, without limitation, non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

8.3. Existence and Conduct of Operations. Except as permitted herein, maintain
and preserve its existence and all rights, privileges and franchises now enjoyed
and necessary for the operation of its business, including remaining in good
standing in each jurisdiction in which business is currently operated. The
Borrower and the General Partner shall carry on and conduct their respective
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted. The Borrower will do, and will cause each
of its Subsidiaries to do, all things necessary to remain duly incorporated
and/or duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, general partnership, limited liability company or
limited partnership, as the case may be, in its jurisdiction of
incorporation/formation. The Borrower will maintain all requisite authority to
conduct its business in each jurisdiction in which the Properties are located
and, except where the failure to be so qualified would not have a Material
Adverse Effect, in each jurisdiction required to carry on and conduct its
businesses in substantially the same manner as it is presently conducted, and,
specifically, neither the Borrower nor its Subsidiaries will undertake any
business other than the acquisition, development, ownership, management,
operation and leasing of industrial properties and ancillary businesses
specifically related thereto, except that the Borrower and its Subsidiaries and
Investment Affiliates may invest in other assets subject to the certain
limitations contained herein with respect to the following specified categories
of assets: (i) Unimproved Land; (ii) other property holdings (excluding cash,
Cash Equivalents, non-industrial Properties and Indebtedness of any Subsidiary
to the Borrower); (iii) stock holdings other than in Subsidiaries; (iv) mortgage
notes receivable; (v) unconsolidated joint ventures and partnerships, and

 

55



--------------------------------------------------------------------------------

(vi) Assets Under Development. The total investment (x) in the investment
category described in clause (i) above shall not exceed five percent (5%) of
Implied Capitalization Value, (y) in the investment category described in clause
(iv) above shall not exceed five percent (5%) of the Implied Capitalization
Value and (z) in all the foregoing investment categories shall not exceed twenty
percent (20%) of Implied Capitalization Value. For the purposes of this
Section 8.3, all investments shall be valued in accordance with GAAP.

8.4. Maintenance of Properties. Maintain, preserve, protect and keep the
Properties in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements, normal wear and tear excepted.

8.5. Insurance. Upon request of the Administrative Agent, provide a certificate
of insurance from all insurance carriers who maintain policies with respect to
the Properties within thirty (30) days after the end of each fiscal year,
evidencing that the insurance required to be furnished to Lenders pursuant to
Section 6.20 hereof is in full force and effect. The Borrower shall timely pay,
or cause to be paid, all premiums on all insurance policies required under this
Agreement from time to time. The Borrower shall promptly notify its insurance
carrier or agent therefor (with a copy of such notification being provided
simultaneously to Administrative Agent) if there is any occurrence which, under
the terms of any insurance policy then in effect with respect to the Properties,
requires such notification.

8.6. Payment of Obligations. Pay all taxes, assessments, governmental charges
and other obligations when due, except such as may be contested in good faith or
as to which a bona fide dispute may exist, and for which adequate reserves have
been provided in accordance with sound accounting principles used by the
Borrower on the date hereof.

8.7. Compliance with Laws. Comply in all material respects with all applicable
laws, rules, regulations, orders and directions of any governmental authority
having jurisdiction over the Borrower, the General Partner, or any of their
respective businesses.

8.8. Adequate Books. Maintain adequate books, accounts and records in order to
provide financial statements in accordance with GAAP and, if requested by any
Lender, permit employees or representatives of such Lender at any reasonable
time and upon reasonable notice to inspect and audit the properties of the
Borrower and of the Consolidated Operating Partnership, and to examine or audit
the inventory, books, accounts and records of each of them and make copies and
memoranda thereof.

8.9. ERISA. Comply in all material respects with all requirements of ERISA
applicable to it with respect to each Plan.

8.10. Maintenance of Status. The General Partner shall at all times (i) remain
as a corporation listed and in good standing on a national securities exchange,
and (ii) take all steps to maintain the General Partner’s status as a real
estate investment trust in compliance with all applicable provisions of the Code
(unless otherwise consented to by Lenders in the aggregate having 66 2/3% of the
Total Term Loan Exposure then outstanding; it being understood that in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded).

 

56



--------------------------------------------------------------------------------

8.11. Use of Proceeds. Use the proceeds of the Facility for the general business
purposes of the Borrower, including without limitation working capital needs,
closing costs, interim funding for property acquisitions and construction of new
industrial properties, and/or payment of other debts and obligations of the
Borrower.

8.12. Distributions. Provided there is no declared Monetary Default then
existing and provided there is not an Event of Default relating to a breach of
the financial covenants contained in Section 9.7 below, the Borrower may make
distributions to the General Partner and the General Partner may make
distributions to its shareholders. Notwithstanding the foregoing, the Borrower
shall be permitted to make distributions to the General Partner and the General
Partner shall be permitted at all times to make distributions of whatever amount
is necessary to maintain its tax status as a real estate investment trust.

8.13. Guarantors. To the extent any Person executes and delivers a guaranty of,
or otherwise becomes obligated in respect of, the Indebtedness of the Parent or
the Borrower under the Existing Revolving Credit Agreement, the Borrower shall,
within five (5) Business Days (or such longer period as the Administrative Agent
may reasonably determine) cause such Person to deliver to the Administrative
Agent each of the following in form and substance satisfactory to the
Administrative Agent: (a) a Guaranty executed by such Person substantially
similar to the form of guaranty delivered by such Person with respect to the
Existing Revolving Credit Agreement and (b) to the extent reasonably requested
by the Administrative Agent, supporting documentation comparable in scope and
type to any supporting documentation delivered by such Person with respect to
the Existing Revolving Credit Agreement.

ARTICLE IX.

NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as the Term Loan Commitment
shall remain available and until full and final payment of all Obligations
incurred under the Loan Documents, without the prior written consent of either
all of the Lenders pursuant to Section 14.13(b)(iii) or the consent of the
Required Lenders in all other cases, it will not, and the General Partner will
not and, in the case of Sections 9.9, the Borrower’s Subsidiaries will not:

9.1. Change in Business. Engage in any business activities or operations other
than (i) the ownership and operation of the Properties, or (ii) other business
functions and transactions related to the financing, ownership, acquisition,
development and/or management of bulk warehouse and light industrial properties,
or without obtaining the prior written consent of the Required Lenders
materially change the nature of the use of the Properties.

9.2. Change of Management of Properties. Change the management of the
Properties, except that any Affiliate of the Borrower or the General Partner
shall be permitted to manage any of the Properties.

9.3. Change of Borrower Ownership. Without the consent of the Required Lenders,
allow (i) the General Partner to own less than fifty-one percent (51%) of the
partnership interests in the Borrower, (ii) the Borrower to be controlled by a
Person other than the General Partner,

 

57



--------------------------------------------------------------------------------

(iii) a Change in Control to occur, or (iv) any pledge of, other encumbrance on,
or conversion to limited partnership interests of, any of the general
partnership interests in the Borrower. If any of the foregoing occurs with the
consent of the Required Lenders, each non-consenting Lender shall have the
option to demand repayment of any outstanding Obligations due to such Lender
prior to or concurrent with the occurrence of any of the foregoing events. Upon
any Lender’s demand in accordance with the foregoing provision, the Borrower
shall repay any outstanding Obligations due to such Lender prior to or
concurrently with the occurrence of any of the foregoing events.

9.4. Use of Proceeds. Apply or permit to be applied any proceeds of any
Borrowing directly or indirectly, to the funding of any purchase of, or offer
for, any share of capital stock of any publicly held corporation unless the
board of directors of such corporation has consented to such offer prior to any
public announcements relating thereto and all of the Lenders have consented to
such use of the proceeds of the Facility.

9.5. Liens. Create, incur, or suffer to exist (or permit any of its Subsidiaries
to create, incur, or suffer to exist) any Lien in, of or on the Property of any
member of the Consolidated Operating Partnership other than:

(i) Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;

(ii) Liens which arise by operation of law, such as carriers’, warehousemen’s,
landlords’, materialmen and mechanics’ liens and other similar liens arising in
the ordinary course of business which secure payment of obligations not more
than thirty (30) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Utility easements, building restrictions, zoning restrictions, easements
and such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or its Subsidiaries;

(v) Liens of any Subsidiary in favor of the Borrower or the General Partner; and

(vi) Liens on Properties other than Unencumbered Assets arising in connection
with any Indebtedness permitted hereunder to the extent such Liens will not
result in a violation of any of the provisions of this Agreement.

 

58



--------------------------------------------------------------------------------

Liens permitted pursuant to this Section 9.5 shall be deemed to be “Permitted
Liens”.

9.6. Regulation U. Use the proceeds of the Loans for any other purpose than as
provided for in Section 8.11 and Section 9.4 hereof. No part of the proceeds of
any Loan will be used, whether directly or indirectly for any purpose that
entails a violation of any of the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X. The proceeds will not
be used in a manner which would cause the Facility to be treated as a “Purpose
Credit.”

9.7. Indebtedness and Cash Flow Covenants. Permit or suffer:

(a) as of the last day of any fiscal quarter, the ratio of (A) the sum of
(1) EBITDA of the Consolidated Operating Partnership plus (2) interest income
(other than any interest income from assets being used to support Defeased Debt)
to (B) the sum of (1) Debt Service plus, without duplication, (2) all payments
on account of preferred stock or preferred partnership units of any member of
the Consolidated Operating Partnership for such quarter plus (3) all Ground
Lease Payments due from any member of the Consolidated Operating Partnership to
the extent not deducted as an expense in calculating EBITDA of the Consolidated
Operating Partnership (the “Fixed Charge Coverage Ratio”), to be less than
(i) 1.50 to 1.0 from the Agreement Execution Date through the Maturity Date,
with all such calculations in clauses (A) and (B) above based on the results of
the four (4) consecutive fiscal quarters then ended;

(b) as of the last day of any fiscal quarter, the Consolidated Leverage Ratio to
exceed sixty percent (60%);

(c) as of the last day of any fiscal quarter, the ratio of Value of Unencumbered
Assets to outstanding Consolidated Senior Unsecured Debt to be less than 1.67 to
1.0;

(d) as of the last day of any fiscal quarter, Consolidated Secured Debt to
exceed 40% of Implied Capitalization Value of the Consolidated Operating
Partnership;

(e) as of the last day of any fiscal quarter, the ratio of (A) Property
Operating Income from Unencumbered Assets that are not Assets Under Development
for such fiscal quarter to (B) interest expense on all Consolidated Senior
Unsecured Debt for such fiscal quarter to be less than (x) 1.75 to 1.0 from the
Agreement Execution Date through the Maturity Date;

(f) the Market Value Net Worth of the Consolidated Operating Partnership shall
not at any time be less than the sum of (i) $1,300,000,000, plus (ii) an amount
equal to seventy percent (70%) of Net Proceeds (calculated without duplication)
received by the Consolidated Operating Partnership in connection with the
issuance or sale of Capital Stock by the Consolidated Operating Partnership
(other than proceeds received in connection with any dividend reinvestment
program);

 

59



--------------------------------------------------------------------------------

The foregoing covenants set forth in paragraphs (c) and (e) above shall be
tested at the end of each fiscal quarter (for the applicable reporting period),
on a pro-forma basis at the time of each Borrowing under the Facility (using the
latest quarterly financial statements then available and taking into account the
proposed Borrowing), and on a pro-forma basis upon any Asset Sale or incurrence
of any Indebtedness by the Consolidated Operating Partnership (using the latest
quarterly financial statements then available and taking into account the
proposed incurrence of Indebtedness). To the extent the Consolidated Operating
Partnership has Defeased Debt, both the underlying debt and interest payable
thereon and the financial assets used to defease such debt and interest earned
thereon shall be excluded from calculations of the foregoing financial
covenants. All financial computations required under this Section 9.7 shall be
made in accordance with GAAP as in effect on the Agreement Execution Date.

9.8. Change of Control; Mergers and Dispositions. Enter into any merger,
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a substantial portion of its properties, except for: such transactions
that occur between wholly owned Subsidiaries; transactions where the Borrower
and the General Partner are the surviving entities and there is no change in
business conducted, loss of an Investment Grade Rating or Change in Control, and
no Default or Event of Default under the Loan Documents results from such
transaction; or as otherwise approved in advance by the Lenders. To the extent
not reported on General Partner’s Form 8-K filings, the Borrower will notify the
Administrative Agent (who will promptly notify Lenders) of any single event
acquisition (whether individually or consummated as a series of related
acquisitions pursuant to documentation closed concurrently), disposition, merger
or asset purchase involving assets valued in excess of 25% of the Consolidated
Operating Partnership’s then current Market Value Net Worth and certify
compliance with covenants after giving effect to such proposed acquisition,
disposition, merger, or asset purchase.

9.9. Negative Pledge. The Borrower agrees that throughout the term of this
Facility, no “negative pledge” on any Project then included in Unencumbered
Assets restricting the Borrower’s (or wholly owned Subsidiary’s) right to sell
or encumber such Project shall be given to any other lender or creditor or, if
such a “negative pledge” is given, the Project affected shall be immediately
excluded from Unencumbered Assets.

ARTICLE X.

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default:

10.1. Nonpayment of Principal. The Borrower fails to pay any principal portion
of the Obligations when due, whether on the Maturity Date or otherwise.

10.2. Certain Covenants. The Borrower, the General Partner and/or Consolidated
Operating Partnership, as the case may be, is not in compliance with any one or
more of Sections 8.10, 8.12, 9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof.

10.3. Nonpayment of Interest and Other Obligations. The Borrower fails to pay
any interest or other portion of the Obligations, other than payments of
principal, and such failure continues for a period of five (5) days after the
date such payment is due.

 

60



--------------------------------------------------------------------------------

10.4. Cross Default. Any monetary default occurs (after giving effect to any
applicable cure period) under any other Indebtedness (which includes liability
under Guaranties) of the Borrower or the General Partner, singly or in the
aggregate, in excess of Fifty Million Dollars ($50,000,000), other than
(i) Indebtedness arising from the purchase of personal property or the provision
of services, the amount of which is being contested by the Borrower or
(ii) Indebtedness which is “non recourse”, i.e., which is not recoverable by the
creditor thereof from the general assets of the Borrower, the General Partner or
any of their Affiliates, but is limited to the proceeds of certain real estate,
improvements and related personal property.

10.5. Loan Documents. Any Loan Document is not in full force and effect or a
default has occurred and is continuing thereunder after giving effect to any
cure or grace period in any such document.

10.6. Representation or Warranty. At any time or times hereafter any
representation or warranty set forth in Articles VI or VII of this Agreement or
in any other Loan Document or in any statement, report or certificate now or
hereafter made by the Borrower or the General Partner to the Lenders or the
Administrative Agent is not true and correct in any material respect.

10.7. Covenants, Agreements and Other Conditions. The Borrower or the General
Partner fails to perform or observe any of the other covenants, agreements and
conditions contained in Articles VIII and IX (except for Sections 8.10, 8.12,
9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof) and elsewhere in this Agreement or any
of the other Loan Documents in accordance with the terms hereof or thereof, not
specifically referred to herein, and such Default continues unremedied for a
period of thirty (30) days after written notice from Administrative Agent,
provided, however, that if such Default is susceptible of cure but cannot by the
use of reasonable efforts be cured within such thirty (30) day period, such
Default shall not constitute an Event of Default under this Section 10.7 so long
as (i) the Borrower or the General Partner, as the case may be, has commenced a
cure within such thirty day period and (ii) thereafter, the Borrower or the
General Partner, as the case may be, is proceeding to cure such default
continuously and diligently and in a manner reasonably satisfactory to Lenders
and (iii) such default is cured not later than sixty (60) days after the
expiration of such thirty (30) day period.

10.8. No Longer General Partner. The General Partner shall no longer be the sole
general partner of the Borrower.

10.9. Material Adverse Financial Change. The Borrower or the General Partner has
suffered a Material Adverse Financial Change or is Insolvent.

10.10. Bankruptcy

(a) The General Partner, the Borrower or any Subsidiary in which the Equity
Value of the Subsidiary is more than five percent (5%) of Implied Capitalization
Value of the Consolidated Operating Partnership shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation,

 

61



--------------------------------------------------------------------------------

reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 10.10(a), (vi) fail to contest in good faith any appointment or
proceeding described in Section 10.10(b) or (vii) not pay, or admit in writing
its inability to pay, its debts generally as they become due. As used herein,
the term “Equity Value” of a Subsidiary shall mean the lesser of: (1) Property
Operating Income of such Subsidiary’s Properties owned as of the Agreement
Execution Date capitalized at a 7.5% rate, less any Indebtedness of such
Subsidiary; or (2) the appraised value of any of such Subsidiary’s Properties,
less any Indebtedness of such Subsidiary.

(b) A receiver, trustee, examiner, liquidator or similar official shall be
appointed for (i) the General Partner, the Borrower or any Subsidiary in which
the Equity Value of the Subsidiary is more than five percent (5%) of Implied
Capitalization Value of the Consolidated Operating Partnership or (ii) all or
substantially all of the Consolidated Operating Partnership’s Properties.

(c) A proceeding described in Section 10.10(a)(iv) shall be instituted against
the General Partner, the Borrower or any Subsidiary in which the Equity Value of
the Subsidiary is more than five percent (5%) of Implied Capitalization Value of
the Consolidated Operating Partnership, and such proceeding continues
undismissed or unstayed for a period of sixty (60) consecutive days.

10.11. Legal Proceedings. The Borrower or the General Partner is enjoined,
restrained or in any way prevented by any court order or judgment or if a notice
of lien, levy, or assessment is filed of record with respect to all or any part
of the Properties by any governmental department, office or agency, which could
materially adversely affect the performance of the obligations of such parties
hereunder or under the Loan Documents, as the case may be, or if any proceeding
is filed or commenced seeking to enjoin, restrain or in any way prevent the
foregoing parties from conducting all or a substantial part of their respective
business affairs and failure to vacate, stay, dismiss, set aside or remedy the
same within ninety (90) days after the occurrence thereof.

10.12. ERISA. The Borrower or the General Partner is deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan (within the meaning of Section 4975 of the
Code).

10.13. Change in Control. A Change in Control has occurred.

10.14. Failure to Satisfy Judgments. The General Partner, the Borrower or any of
its Subsidiaries shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgments or orders for the payment of money (other than with
respect to any Indebtedness which is “non recourse”, i.e., which is not
recoverable by the creditor thereof from the general assets of the Borrower, the
General Partner or any of their Affiliates, but is limited to the proceeds of
certain real estate, improvements and related personal property) in an amount
which, when added to all

 

62



--------------------------------------------------------------------------------

other judgments or orders outstanding against the General Partner, the Borrower
or any Subsidiary would exceed $50,000,000 in the aggregate, which have not been
stayed on appeal or otherwise appropriately contested in good faith, unless the
liability is insured against and the insurer has not challenged coverage of such
liability.

10.15. Environmental Remediation. Failure to remediate (or pursue the
remediation process with due diligence and good faith) within the time period
required by law or governmental order, (or within a reasonable time in light of
the nature of the problem if no specific time period is so established),
environmental problems in violation of applicable law related to Properties of
the Borrower and/or its Subsidiaries where the estimated cost of remediation is
in the aggregate in excess of $50,000,000, in each case after all administrative
hearings and appeals have been concluded.

ARTICLE XI.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

11.1. Acceleration. If any Event of Default described in Section 10.10 hereof
occurs, or the Borrower or the General Partner becomes Insolvent, the Term Loan
Commitments and obligation of the Lenders to make Borrowings hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower. If any other Event of Default
described in Article X hereof occurs and is continuing, the Administrative
Agent, with the consent of the Required Lenders, may, and at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the Term Loan
Commitments, and thereupon the Term Loan Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

11.2. Preservation of Rights; Amendments. No delay or omission of the Lenders in
exercising any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Borrowing notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Borrowing
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Administrative Agent and the number of Lenders
required hereunder and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Lenders until the Obligations have
been paid in full.

 

63



--------------------------------------------------------------------------------

ARTICLE XII.

THE ADMINISTRATIVE AGENT

12.1. Appointment. Wells Fargo Bank, National Association is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

12.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

12.3. General Immunity. Neither the Administrative Agent (in its capacity as
Administrative Agent) nor any of its directors, officers, agents or employees
shall be liable to the Borrower, the Lenders or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, except for its or their own Gross
Negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

12.4. No Responsibility for Loans, Recitals, etc.. Neither the Administrative
Agent (in its capacity as Administrative Agent) nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (i) any statement, warranty or representation
made in connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (iii) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith. Except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.

 

64



--------------------------------------------------------------------------------

12.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders or all Lenders, as the case may be, and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders and on all holders of Notes. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

12.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys in fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys in fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document. Without limitation of the extent of any liability
any Lender may otherwise have pursuant to this Agreement, the Administrative
Agent shall have no liability for any action taken or omitted in good faith as a
result of advice of counsel.

12.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of outside counsel selected by the
Administrative Agent.

12.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in accordance
with their respective Percentages (i) for any amounts not reimbursed by the
Borrower (and without limiting the obligation of the Borrower to do so) for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other reasonable expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by the Borrower (and without limiting the obligation of
the Borrower to do so), and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent (in its capacity as Administrative
Agent and not as a Lender) in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the Gross Negligence or
willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction in a

 

65



--------------------------------------------------------------------------------

final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Required Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute Gross Negligence
or willful misconduct for purposes of this Section. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
indemnifiable amount set forth in Section 12.8(i), (ii) or (ii) following
payment by any Lender to the Administrative Agent in respect of any such
indemnifiable amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

12.9. Rights as a Lender. With respect to its Term Loan Commitment, Borrowings
made by it and any Note issued to it, the Administrative Agent shall have the
same rights and powers hereunder and under any other Loan Document as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent, in its individual capacity, may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. Each of
the Lenders acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender.

12.10. [reserved].

12.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

12.12. Successor Administrative Agent. The Administrative Agent may resign at
any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation, then the current Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon

 

66



--------------------------------------------------------------------------------

succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

12.13. Notice of Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If a
Lender becomes aware of a Default or Event of Default, such Lender shall notify
the Administrative Agent of such fact. Upon receipt of such notice that a
Default or Event of Default has occurred, the Administrative Agent shall notify
each of the Lenders of such fact.

12.14. Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall, or, in the case of any
request for consent or approval that is subject to Section 14.13(a) or (b),
shall use commercially reasonable efforts to, respond and either approve or
disapprove definitively in writing to the Administrative Agent within ten
(10) Business Days (or sooner if such notice specifies a shorter period, but in
no event less than five Business Days for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent provided that the request for approval states the time by which a response
is needed before approval is deemed given. Solely with respect to any request
for consent or approval that is subject to Section 14.13(c), if the Lender does
not so respond, that Lender shall be deemed to have approved the request. Upon
request, the Administrative Agent shall notify the Lenders which Lenders, if
any, failed to respond to a request for approval.

12.15. Copies of Documents. Administrative Agent shall promptly deliver to each
of the Lenders copies of all notices of default and other formal notices sent or
received and according to Section 15.1 of this Agreement. Administrative Agent
shall deliver to Lenders within 15 Business Days following receipt, copies of
all financial statements, certificates and notices received regarding the
General Partner’s ratings except to the extent such items are required to be
furnished directly to the Lenders by the Borrower hereunder. Within fifteen
Business Days after a request by a Lender to the Administrative Agent for other
documents furnished to the Administrative Agent by the Borrower, the
Administrative Agent shall provide copies of such documents to such Lender
except where this Agreement obligates Administrative Agent to provide copies in
a shorter period of time.

 

67



--------------------------------------------------------------------------------

12.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then to the extent
permitted by applicable law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.20(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, [reserved]; third, [reserved]; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth,[reserved]; sixth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such Loans were made at a time
when the conditions set forth in Article IV were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their respective Percentages (determined without giving
effect to the immediately following subsection (d)). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this subsection
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(c) [reserved]

(d) [reserved]

(e) [reserved]

(f) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon such Lender will cease to be
a Defaulting Lender; provided that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

68



--------------------------------------------------------------------------------

12.17. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles XII and XIV.

12.18. Managing Agents, Syndication Agent, etc.. Neither any of the Lenders
identified in this Agreement as a “managing agent” nor the Syndication Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 12.11.

ARTICLE XIII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 13.3,
and (iii) any transfer by Participation must be made in compliance with
Section 13.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 13.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 13.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 13.1 relates only to absolute assignments and this Section 13.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or other central
banking authority or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

69



--------------------------------------------------------------------------------

13.2. Participations.

13.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Term Loan
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Term Loan Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 14.13 or of any other Loan Document.

13.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 14.15(a) in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under the Loan Documents, provided that each Lender
shall retain the right of setoff provided in Section 14.15(a) with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 14.15(a), agrees to share with each Lender,
any amount received pursuant to the exercise of its right of setoff, such
amounts to be shared in accordance with Section 14.15(b) as if each Participant
were a Lender. The Borrower further agrees that each Participant shall be
entitled to the benefits of Sections 4.1, 4.2, 4.4 and 4.5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 4.1, 4.2, 4.4 or 4.5 than the Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of Section 4.5
to the same extent as if it were a Lender.

 

70



--------------------------------------------------------------------------------

13.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Term Loan
Commitments, Loans or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Term Loan
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

13.3. Assignments; Consents. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

13.3.1 Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Term Loan Commitment and the Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Term Loan Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Term Loan Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that if, after
giving effect to such assignment, the amount of the Term Loan Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Term Loan Commitment and
the Loans at the time owing to it.

 

71



--------------------------------------------------------------------------------

13.3.2 Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Term Loan
Commitment assigned.

13.3.3 Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.3.1(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Term Loan
Commitment or a Loan if such assignment is to a Person that is not already a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender.

13.3.4 Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.

13.3.5 No Assignment to Borrower or Defaulting Lender. No such assignment shall
be made to (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender.

13.3.6 No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.4, from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 12.8

 

72



--------------------------------------------------------------------------------

and 14.6 and the other provisions of this Agreement and the other Loan Documents
that survive the termination hereof and thereof with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2.

13.4. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Office a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

13.5. [reserved].

13.6 Confidentiality. Except as otherwise provided by applicable law, the
Administrative Agent and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or proposed
Eligible Assignee, Participant or other transferee in connection with a
potential transfer of any Term Loan Commitment, Loan or participation therein as
permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by applicable law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document or any action or proceeding relating to any Loan
Document or the enforcement of rights hereunder or thereunder; (f) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section actually known by the Administrative Agent or such Lender
to be a breach of this Section or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or any Lender on
a nonconfidential basis from a source other than the Borrower or any Affiliate
of the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms

 

73



--------------------------------------------------------------------------------

and other information customarily found in such publications; (i) to any other
party hereto; and (j) with the consent of the Borrower. Notwithstanding the
foregoing, the Administrative Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or the General Partner,
to Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender. As used in this
Section, the term “Information” means all information received from the
Borrower, the General Partner, any Subsidiary or Affiliate of the Borrower
relating to the Borrower, the General Partner or any of their Affiliates or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower, the General Partner, or any Subsidiary or
any Affiliate of the Borrower, provided that, in the case of any such
information received from the Borrower, the General Partner, or any Subsidiary
or any Affiliate of the Borrower after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

13.7 Tax Treatment. If any interest in any Loan Document is transferred to any
Participant or Purchaser or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) which is not incorporated
under the laws of the United States or any State thereof, the transferor Lender
shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 4.5(ii).

ARTICLE XIV.

GENERAL PROVISIONS

14.1. Survival of Representations. All representations and warranties contained
in this Agreement shall survive delivery of the Notes and the making of the
Borrowings herein contemplated.

14.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

14.3. Taxes. Any recording and other taxes (excluding franchise, income or
similar taxes) or other similar assessments or charges payable or ruled payable
by any governmental authority incurred in connection with the consummation of
the transactions contemplated by this Agreement shall be paid by the Borrower,
together with interest and penalties, if any.

14.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

74



--------------------------------------------------------------------------------

14.5. No Third Party Beneficiaries. This Agreement shall not be construed so as
to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

14.6. Expenses; Indemnification. Subject to the provisions of this Agreement,
the Borrower will pay (a) all out-of-pocket costs and expenses incurred by the
Administrative Agent and the Arranger (including the reasonable fees,
out-of-pocket expenses and other reasonable expenses of counsel) in connection
with the preparation, execution and delivery of this Agreement, the Notes, the
Loan Documents and any other agreements or documents referred to herein or
therein and any amendments thereto, (b) all out-of-pocket costs and expenses
incurred by the Administrative Agent and the Lenders (including the reasonable
fees, out-of-pocket expenses and other reasonable expenses of counsel to the
Administrative Agent and the Lenders) in connection with the enforcement and
protection of the rights of the Lenders under this Agreement, the Notes, the
Loan Documents or any other agreement or document referred to herein or therein,
and (c) all reasonable and customary costs and expenses of periodic audits by
the Administrative Agent’s personnel of the Borrower’s books and records
provided that prior to an Event of Default, the Borrower shall be required to
pay for only one such audit during any year. The Borrower further agrees to
indemnify the Lenders, their Affiliates, and their respective directors,
officers, employees, agents and advisors (each, an “Indemnified Party”) against
all losses, claims, damages, penalties, judgments, liabilities and reasonable
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Indemnified Party is a party thereto)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Borrowing
hereunder, except that the foregoing indemnity shall not apply to any
Indemnified Party to the extent that any losses, claims, etc. as determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from such Indemnified Party’s Gross Negligence or willful misconduct.
In the case of an investigation, litigation or proceeding to which the indemnity
in this Section applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or the
General Partner or the Borrower’s or the General Partner’s equity holders or
creditors or an Indemnified Party is otherwise party thereto. The obligations of
the Borrower under this Section shall survive the termination of this Agreement.

14.7. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

14.8. Nonliability of the Lenders. The relationship between the Borrower and the
Lenders shall be solely that of borrower and lender. The Lenders shall not have
any fiduciary responsibilities to the Borrower. The Lenders undertake no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. Moreover,
none of the Administrative Agent or any Lender shall be liable to the Borrower
or any other parties. None of the Administrative Agent or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent or any

 

75



--------------------------------------------------------------------------------

Lender shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any fee letter delivered in
connection herewith, or any of the transactions contemplated by this Agreement
or any of the other Loan Documents.

14.9. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

14.10. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
LENDERS OR ANY AFFILIATE OF THE LENDERS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

14.11. Waiver of Jury Trial. THE BORROWER, THE GENERAL PARTNER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

14.12. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights or obligations under the Loan Documents. Any
assignee or transferee of rights or obligations hereunder or under the Notes
agrees by acceptance thereof to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the holder of a
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

 

76



--------------------------------------------------------------------------------

14.13. Entire Agreement; Modification of Agreement. The Loan Documents embody
the entire agreement among the Borrower, the General Partner, Administrative
Agent, and Lenders and supersede all prior conversations, agreements,
understandings, commitments and term sheets among any or all of such parties
with respect to the subject matter hereof. Any provisions of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower, and Administrative Agent if the rights or duties of
Administrative Agent are affected thereby, and

(a) each of the Lenders adversely affected thereby if such amendment or waiver:

(i) reduces or forgives any payment of principal or interest on the Obligations
or any fees payable by the Borrower to such Lender hereunder; or

(ii) postpones the date fixed for any payment of principal of or interest on the
Obligations or any fees payable by the Borrower to such Lender hereunder; or

(iii) increases the amount of such Lender’s Term Loan Commitment or the unpaid
principal amount of such Lender’s Loan (other than pursuant to an assignment
permitted under Section 13.3); or

(iv) extends the Maturity Date; or

(v) modifies or waives all or any portion of Section 2.20;

(b) all of the Lenders if such amendment or waiver:

(i) releases or limits the liability of the General Partner under the Loan
Documents; or

(ii) changes the definition of Required Lenders, or modifies any requirement for
consent by each of the Lenders; or

(iii) reduces the percentage set forth in Section 8.10 or modifies or waives the
second and third sentences of Section 9.3 hereof; or

(c) the Required Lenders, to the extent expressly provided for herein and in the
case of all other waivers or amendments if no percentage of Lenders is specified
herein.

14.14. Dealings with the Borrower. The Lenders and their affiliates may accept
deposits from, extend credit to and generally engage in any kind of banking,
trust or other business with the Borrower or the General Partner or any of their
Affiliates regardless of the capacity of the Lenders hereunder.

 

77



--------------------------------------------------------------------------------

14.15. Set-Off.

(a) Subject to Section 2.20 and in addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Administrative Agent, each Lender, each
Affiliate of the Administrative Agent or any Lender, and each Participant, at
any time, or from time to time while, an Event of Default exists, without notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender, an Affiliate of a Lender, or a Participant,
subject to receipt of the prior written consent of the Required Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, any Affiliate of the Administrative Agent or such Lender, or
such Participant, to or for the credit or the account of the Borrower against
and on account of any of the Obligations, irrespective of whether or not any or
all of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 11.1, and although
such Obligations shall be contingent or unmatured.

(b) Each Lender agrees that if it shall, by exercising any right of set off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest or fees due with respect to any Loan held by it
(other than payments received pursuant to Sections 4.1, 4.2, 4.3 and 4.5) which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal, interest or fees due with respect to any Loan
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other
Lenders and such other adjustments shall be made as may be required so that all
such payments of principal, interest or fees with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata according to their
respective Percentages.

14.16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Borrower and each of the Lenders shown on the signature pages hereof.

14.17. Patriot Act; Compliance.

(a) Each Lender hereby notifies the Borrower and the General Partner that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act), it is from time to time required
to obtain, verify and record information that identifies the Borrower and the
General Partner, which information includes the name and address of the Borrower
and the General Partner and other information that will allow such Lender to
identify the Borrower and the General Partner in accordance with the Act.

 

78



--------------------------------------------------------------------------------

(b) In order for the Administrative Agent to comply with “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Act, prior to any Lender that is organized under the laws of a jurisdiction
outside of the United States of America becoming a party hereto, the
Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law

ARTICLE XV.

NOTICES

15.1. Giving Notice; Electronic Delivery. All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by telex or by facsimile and addressed or delivered to
such party at its address set forth below or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by telex or facsimile, shall be deemed
given when transmitted (answerback confirmed in the case of telexes). Notice may
be given as follows:

To the Borrower:

First Industrial, L.P.

c/o First Industrial Realty Trust, Inc.

311 South Wacker Drive

Suite 4000

Chicago, Illinois 60606

Attention: Mr. Scott Musil

Telecopy: (312) 895-9380

To the General Partner:

First Industrial Realty Trust, Inc.

311 South Wacker Drive

Suite 3900

Chicago, Illinois 60606

Attention: Scott A. Musil

Telecopy: (312) 922-9851

Each of the above with a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison

39th Floor

Chicago, Illinois 60606

Attention: Suzanne Bessette-Smith and James R. Whitney

Telecopy: (312) 984-3150

 

79



--------------------------------------------------------------------------------

To each Lender:

At such address as set forth in its Administrative Questionnaire

To the Administrative Agent:

Wells Fargo Bank, National Association, as agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Samuel Supple

Telecopy: (312)782-0969

with a copy to:

Wells Fargo Bank, National Association, as agent

301 S. College Street, 4th Floor

Charlotte, NC 28202

Attention: Alix Bax

Telecopy: (704) 715-1468

Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. (Central Time) on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificate
required by Section 8.2(iv) to the Administrative Agent and shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
certificates required by Section 8.2(iv), the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

80



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

15.2. Change of Address. Each party may change the address for service of notice
upon it by a notice in writing to the other parties hereto.

[Remainder of page intentionally left blank]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

BORROWER:   FIRST INDUSTRIAL, L.P.   By:   FIRST INDUSTRIAL REALTY TRUST, INC.,
    its General Partner     By:  

/s/ Scott A. Musil

    Name:   Scott A. Musil     Title:   Chief Financial Officer GENERAL PARTNER:
  FIRST INDUSTRIAL REALTY TRUST, INC.     By:  

/s/ Scott A. Musil

    Name:   Scott A. Musil     Title:   Chief Financial Officer

SIGNATURE PAGE TO

FIRST INDUSTRIAL TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

individually as a Lender and as Administrative Agent

    By:  

/s/ Scott S. Solis

    Name:   Scott S. Solis     Title:   Senior Vice President

 

SIGNATURE PAGE TO

FIRST INDUSTRIAL TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as Syndication
Agent By:   /s/ Joel Dalson Name:   Joel Dalson Title:   Vice President

 

SIGNATURE PAGE TO

FIRST INDUSTRIAL TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Ghi S. Gavin Name:   Ghi S. Gavin Title:  
Senior Vice President

 

SIGNATURE PAGE TO

FIRST INDUSTRIAL TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:   /s/ Gregory A. Conner Name:   Gregory A.
Conner Title:   Vice President

 

SIGNATURE PAGE TO

FIRST INDUSTRIAL TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:   /s/ Michael
Glandt Name:   Michael Glandt Title:   Vice President

 

SIGNATURE PAGE TO

FIRST INDUSTRIAL TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

TERM LOAN COMMITMENT AMOUNTS

 

Bank

   Total Commitment  

Wells Fargo Bank, National Association

   $ 67,500,000.00   

PNC Bank, National Association

   $ 67,500,000.00   

Regions Bank

   $ 25,000,000.00   

Union Bank, N.A.

   $ 25,000,000.00   

Fifth Third Bank

   $ 15,000,000.00   

Total

   $ 200,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

TERM LOAN NOTE

[                         ], 2014

On or before the Maturity Date, as defined in that certain Unsecured Term Loan
Agreement dated as of January 29, 2014 (the “Agreement”) between FIRST
INDUSTRIAL, L.P., a Delaware limited partnership (“Borrower”), First Industrial
Realty Trust, Inc., a Maryland corporation, PNC Bank, National Association,
individually and as Syndication Agent, Wells Fargo Bank, National Association,
individually and as Administrative Agent for the Lenders (as such terms are
defined in the Agreement), and the other Lenders listed on the signature pages
of the Agreement, Borrower promises to pay to the order of
[                    ] (the “Lender”), or its successors and assigns, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Agreement, in immediately available
funds at the office of the Administrative Agent in Minneapolis, Minnesota,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay this Promissory
Note (“Note”) in full on or before the Maturity Date in accordance with the
terms of the Agreement.

The Lender shall, and is hereby authorized to record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Borrowing and the date and amount of each principal payment
hereunder; provided, however, that the failure of Lender to so record shall not
affect the obligations of the Borrower hereunder or under the other Loan.
Documents.

This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.

If there is an Event of Default or Default under the Agreement or any other Loan
Document and Lender exercises its remedies provided under the Agreement and/or
any of the Loan Documents, then in addition to all amounts recoverable by the
Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.



--------------------------------------------------------------------------------

This Note shall, be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR. PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[Signature on Following Page]



--------------------------------------------------------------------------------

FIRST INDUSTRIAL, L.P. By:   First Industrial Realty Trust, Inc., its general
partner By:       Name:  

 

  Title:  

 

[Signature Page – First Industrial Term Loan Note]



--------------------------------------------------------------------------------

PAYMENTS OF PRINCIPAL

 

Date    Unpaid Principal Balance    Notation Made by



--------------------------------------------------------------------------------

EXHIBIT C

DISBURSEMENT INSTRUCTION AGREEMENT

Borrower: First Industrial, L.P.

Administrative Agent: Wells Fargo Bank, National Association

Loan: Loan number INSERT LOAN NUMBER made pursuant to that certain “Credit
Agreement” dated as of January 29, 2014 between Borrower, Administrative Agent
and Lenders, as amended from time to time

Effective Date: January 29, 2014

Check applicable box:

 

  ¨ New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

  ¨ Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.7 of the Credit Agreement (each, a “Disbursement Request”)
from an applicable Authorized Representative (as defined in the Terms and
Conditions attached to this Agreement).



--------------------------------------------------------------------------------

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

   

Individual’s Name

  

Title

1.      2.      3.     

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

   Names of Receiving Parties for the Closing Disbursement(s) (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Closing Exhibit)

1.

  

2.

  

3.

  

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    

Individual’s Name

  

Title

1.

     

2.

     

3.

     

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

   Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit) 1.    2.    3.   

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

FIRST INDUSTRIAL, L.P.

 

By:  

FIRST INDUSTRIAL REALTY TRUST, INC.

 

General Partner

  By:                                   
                                                  
Print Name:                                                                    
Title:                                  
                                             



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent any Lender or Borrower knew or should have
known the likelihood of



--------------------------------------------------------------------------------

these damages in any situation. Neither Administrative Agent nor any Lender
makes any representations or warranties other than those expressly made in this
Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY LENDER BE LIABLE FOR
DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY

GUARANTY

This Guaranty is made as of January 29, 2014, by First Industrial Realty Trust,
Inc., a Maryland corporation (“Guarantor”), to and for the benefit of Wells
Fargo Bank, National Association, a national banking association, individually
(“Wells”), and as administrative agent for itself and the lenders listed on the
signature pages of the Credit Agreement (as defined below) and their respective
successors and assigns (collectively, “Lender”).

RECITALS

A. First Industrial, L.P., a Delaware limited partnership (“Borrower”), and
Guarantor have requested that Lender make unsecured term loans available to
Borrower in the aggregate principal amount of up to $200,000,000 (subject to
Borrower’s right to increase such aggregate principal amount to $300,000,000 in
accordance with Section 2.2 of the Credit Agreement (herein defined)) (the
“Facility”).

B. Lender has agreed to make available the Facility to Borrower pursuant to the
terms and conditions set forth in an Unsecured Term Loan Agreement bearing even
date herewith between Borrower, the Lenders and Guarantor (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.

C. Guarantor is the sole general partner of Borrower and, therefore, Guarantor
will derive financial benefit from the Facility evidenced by the Credit
Agreement and the other Loan Documents. The execution and delivery of this
Guaranty by Guarantor is a condition precedent to the performance by Lender of
its obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor hereby absolutely, unconditionally, and irrevocably guarantees to
Lender:

(a) the full and prompt payment of the principal of and interest on the Loans
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Credit Agreement and the other Loan
Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof);

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents; and



--------------------------------------------------------------------------------

(d) All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by Lender or any holder of any Note, to pay all the Facility Indebtedness
and to perform all the Obligations as are or then or thereafter become due and
owing or are to be performed under the terms of the Credit Agreement and the
other Loan Documents, and to pay any reasonable expenses incurred by Lender in
protecting, preserving, or defending its interest in the Property or in
connection with the Facility or under any of the Loan Documents, including,
without limitation, all reasonable attorneys’ fees and costs. Lender shall have
the right, at its option, either before, during or after pursuing any other
right or remedy against Borrower or Guarantor, to perform any and all of the
Obligations by or through any agent. contractor or subcontractor, or any of
their agents, of its selection, all as Lender in its sole discretion deems
proper, and Guarantor shall indemnify and hold Lender free and harmless from and
against any and all loss, damage, cost, expense, injury, or liability Lender may
suffer or incur in connection with the exercise of its rights under this
Guaranty or the performance of the Obligations, except to the extent the same
arises as determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the Gross Negligence or willful
misconduct of Lender.

All of the remedies set forth herein and/or provided by any of the Loan
Documents or law or equity shall be equally available to Lender, and the choice
by Lender of one such alternative over another shall not be subject to question
or challenge by Guarantor or any other person, nor shall any such choice be
asserted as a defense, set-off, or failure to mitigate damages in any action,
proceeding, or counteraction by Lender to recover or seeking any other remedy
under this Guaranty, nor shall such choice preclude Lender from subsequently
electing to exercise a different remedy. The parties have agreed to the
alternative remedies hereinabove specified in part because they recognize that
the choice of remedies in the event of a failure hereunder will necessarily be
and should properly be a matter of business judgment, which the passage of time
and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such choice by Lender be given conclusive effect
regardless of such subsequent developments.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (ii) any defense, right of set-off or
other claim which Guarantor may have against the Borrower or which Guarantor or
Borrower may have against Lender or the holders of any Note (other than defenses
relating to payment of the Facility Indebtedness or the correctness of any
allegation by Lender that Borrower was in default in the performance of the
Obligations), (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities which otherwise might be legally
required to charge Guarantor with liability, (iv) any failure by Lender to
inform Guarantor of any facts Lender may now or hereafter know about Borrower,
the Facility, or the transactions contemplated by the Credit Agreement, it being
understood and agreed that Lender has no duty so to inform and that the
Guarantor is fully responsible for being and remaining informed by the Borrower
of all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or



--------------------------------------------------------------------------------

the risk of nonperformance of the Obligations, and (v) any and all right to
cause a marshalling of assets of the Borrower or any other action by any court
or governmental body with respect thereto, or to cause Lender to proceed against
any other security given to Lender in connection with the Facility Indebtedness
or the Obligations. Credit may be granted or continued from time to time by
Lender to Borrower without notice to or authorization from Guarantor, regardless
of the financial or other condition of the Borrower at the time of any such
grant or continuation. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender to Guarantor. No modification or waiver of any of the provisions of this
Guaranty shall be binding upon Lender except as expressly set forth in a writing
duly signed and delivered on behalf of Lender. Guarantor further agrees that any
exculpatory language contained in the Credit Agreement and the Notes shall in no
event apply to this Guaranty, and will not prevent Lender from proceeding
against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Credit Agreement and the other Loan
Documents or by any forbearance or delay in collecting interest or principal
under the Credit Agreement and the other Loan Documents, or by any waiver by
Lender under the Credit Agreement or any other Loan Documents, or by Lender’s
failure or election not to pursue any other remedies it may have against
Borrower, or by any change or modification in the Credit Agreement or any other
Loan Documents, or by the acceptance by Lender of any additional security or any
increase, substitution or change therein, or by the release by Lender of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Facility Indebtedness, even though Lender might lawfully have elected to
apply such payments to any part or all of the Facility Indebtedness, it being
the intent hereof that Guarantor shall remain liable as principal for payment of
the Facility Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement and other Loan Documents and this Guaranty have been
performed, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. For the avoidance of doubt, it is
understood and agreed that the Guarantor shall not be a “surety” for purposes of
the Securities Act of Illinois (740 ILCS 155 et. seq.) and the Guarantor hereby
waives any rights or benefits thereunder. Guarantor further understands and
agrees that Lender may at any time enter into agreements with Borrower to amend
and modify the Credit Agreement or other Loan Documents, or any thereof
(including, without limitation in accordance with Borrower’s right to increase
the aggregate principal balance of the Loan pursuant to Section 2.2 of the
Credit Agreement), and may waive or release any provision or provisions of the
Credit Agreement and other Loan Documents or any thereof, and, with reference to
such instruments, may make and enter into any such agreement or agreements as
Lender and Borrower may deem proper and desirable, without in any manner
impairing this Guaranty or any of Lender’s rights hereunder or any of the
Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that this
Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection
herewith or with the Credit Agreement or any of the other Loan Documents, or
resorting to any other guaranties, and Guarantor hereby waives the right to
require Lender to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right. Guarantor further agrees that nothing
contained herein or otherwise



--------------------------------------------------------------------------------

shall prevent Lender from pursuing concurrently or successively all rights and
remedies available to it at law and/or in equity or under the Credit Agreement
or any other Loan Documents, and the exercise of any of its rights or the
completion of any of its remedies shall not constitute a discharge of any of
Guarantor’s obligations hereunder, it being the purpose and intent of the
Guarantor that the obligations of such Guarantor hereunder shall be primary,
absolute, independent and unconditional under any and all circumstances
whatsoever. Neither Guarantor’s obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under the Credit Agreement or other Loan
Documents or by reason of Borrower’s bankruptcy or by reason of any creditor or
bankruptcy proceeding instituted by or against Borrower. This Guaranty shall
continue to be effective and be deemed to have continued in existence ore
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to the Credit Agreement or any other Loan Document is
rescinded or otherwise required to be returned by the payee upon the insolvency,
bankruptcy, or reorganization of the payor, all as though such payment to Lender
had not been made, regardless of whether Lender contested the order requiring
the return of such payment. The obligations of Guarantor pursuant to the
preceding sentence shall survive any termination, cancellation, or release of
this Guaranty.

6. This Guaranty shall be assignable by Lender to any assignee of all or a
portion of Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, the Credit Agreement or any other Loan Document is
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, the Credit
Agreement or any Loan Document; (iii) an attorney is retained to provide advice
or other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent Lender in any other legal proceedings whatsoever in
connection with this Guaranty, the Credit Agreement, any of the Loan Documents,
or any property subject thereto (other than any action or proceeding brought by
any Lender or participant against the Administrative Agent (as defined in the
Credit Agreement) alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees, recording costs, expenses of foreclosure, title
insurance premiums, survey costs, minutes of foreclosure, and all other costs
and expenses incurred in connection therewith (all of which are referred to
herein as “Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of Lender or the holder of any
Note under the remainder of this Guaranty shall continue in full force and
effect.



--------------------------------------------------------------------------------

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor agrees that until the
entire Facility Indebtedness has been paid in full, (i) Guarantor will not seek,
accept, or retain for Guarantor’s own account any payment from Borrower on
account of such subordinated debt, and (ii) any such payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for Lender and shall be paid over to Lender on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder.

10. Guarantor waives and releases any claim (within the meaning of 11 U.S.C. §
101) which Guarantor may have against Borrower arising from a payment made by
Guarantor under this Guaranty and agrees not to assert or take advantage of any
subrogation rights of Guarantor or Lender or any right of Guarantor or Lender to
proceed against (i) Borrower for reimbursement, or (ii) any other guarantor or
any collateral security or guaranty or right of offset held by Lender for the
payment of the Facility Indebtedness and performance of the Obligations, nor
shall Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the waivers and agreements of
Guarantor set forth above constitute additional and cumulative benefits given to
Lender for its security and as an inducement for its extension of credit to
Borrower. Nothing contained in this Paragraph 10 is intended to prohibit
Guarantor from making all distributions to its constituent shareholders which
are required by law from time to time in order for Guarantor to maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code (as defined in the Credit Agreement).

11. Any amounts received by Lender from any source on account of any
indebtedness may be applied by Lender toward the payment of such indebtedness,
and in such order of application, as Lender may from time to time elect.

12. The Guarantor hereby submits to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes litigation to enforce
this Guaranty. Guarantor hereby consents to the jurisdiction of either the
Circuit Court of Cook County, Illinois, or the United States District Court for
the Northern District of Illinois, in any action, suit, or proceeding which
Lender may at any time wish to file in connection with this Guaranty or any
related matter. Guarantor hereby agrees that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of Illinois and hereby waives any objection which Guarantor may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

13. Anything contained herein to the contrary notwithstanding, the obligations
of Guarantor hereunder at any time shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the United
States Bankruptcy Code, as amended, or any comparable provisions of any similar
federal or state law.



--------------------------------------------------------------------------------

14. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes). Notice may be given as follows:

To the Guarantor:

First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 3900

Chicago, Illinois 60606

Attention: Mr. Scott A. Musil

Te1ecopy: (312) 922-9851

With a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison 39th Floor

Chicago, Illinois 60606

Attention: Suzanne Bessette-Smith and James R. Whitney

Telecopy: (312) 984-3150

To the Lender:

c/o Wells Fargo Bank, National Association as agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Scott S. Solis

Telecopy: (312)782-0969

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Lender’s successors and assigns.

15. This Guaranty shall be construed and enforced under the internal law of the
State of Illinois.

16. GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

STATE OF ILLINOIS )

                                       ) SS.

COUNTY OF COOK  )

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                     of First Industrial
Realty Trust, Inc., personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said corporation,
for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal, this         day of             , 2014.

 

Notary Public



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF BORROWER’S COUNSEL

Attached



--------------------------------------------------------------------------------

EXHIBIT F

OPINION OF GENERAL PARTNER’S COUNSEL

Attached



--------------------------------------------------------------------------------

EXHIBIT G

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the Lenders

who are parties to the Agreement described below

This Compliance Certificate is furnished pursuant to that certain Unsecured Term
Loan Agreement, dated as of January 29, 2014 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among First Industrial, L.P. (the
“Borrower”), First Industrial Realty Trust, Inc. (the “General Partner”), Wells
Fargo Bank, National Association, individually and as Administrative Agent, and
the Lenders named therein. Unless otherwise defined herein, capitalized terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Chief Financial Officer] [Chief Accounting Officer]
[Controller] of the [Borrower] [General Partner].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the General Partner, the Borrower and their respective
Subsidiaries and Investment Affiliates during the accounting period covered by
the financial statements attached (or most recently delivered to the
Administrative Agent if none are attached).

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Material Adverse Financial Change, Event of Default or Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth below.

4. Schedule I (if attached) attached hereto sets forth financial data and
computations and other information evidencing the General Partner’s and the
Borrower’s compliance with certain covenants of the Agreement, all of which
data, computations and information (or if no Schedule I is attached, the data,
computations and information contained in the most recent Schedule I attached to
a prior Compliance Certificate) are true, complete and correct in all material
respects.

5. The financial statements and reports referred to in Section 8.2(i), 8.2(iii)
or 8.2(viii), as the case may be, of the Agreement which are delivered
concurrently with the delivery of this Compliance Certificate, if any, fairly
present in all material respects the consolidated financial condition and
operations of the General Partner, the Borrower and their respective
Subsidiaries at such date and the consolidated results of their operations for
the period then-ended, in accordance with GAAP applied consistently throughout
such period and with prior periods and correctly state the amounts of
Consolidated Total Indebtedness, Consolidated Secured Debt, Consolidated Senior
Unsecured Debt and the Values of all Unencumbered Assets as determined pursuant
to the Agreement.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations and information set
forth in Schedule I hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this
            day of             , 20            .

 

FIRST INDUSTRIAL, L.P. By:   FIRST INDUSTRIAL REALTY TRUST, INC.   General
Partner   By:  

 

  Print Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of             , 20    (the
“Agreement”) by and among                      (the “Assignor”),
                     (the “Assignee”), FIRST INDUSTRIAL, L.P., a Delaware
limited partnership (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Assignor is a Lender under that certain Unsecured Term Loan
Agreement dated as of January 29, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 13.3 thereof, the Administrative Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Term Loan Exposure under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of             , 20            (the “Assignment
Date”) the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $            interest (such interest being the
“Assigned Exposure”) in and to the Assignor’s Term Loan Exposure, and all of the
other rights and obligations of the Assignor under the Credit Agreement, such
Assignor’s Note, and the other Loan Documents representing             % in
respect of the aggregate amount of Total Term Loan Exposure, including without
limitation, [a principal amount of outstanding Term Loans equal to
$            , all voting rights of the Assignor associated with the Assigned
Exposure all rights to receive interest on such amount of Loans and all fees
with respect to the [Assigned Exposure] and other rights of the Assignor under
the Credit Agreement and the other Loan Documents with respect to the Assigned
Exposure, all as if the Assignee were an original Lender under and signatory to
the Credit Agreement having a Term Loan Exposure equal to the amount of the
Assigned Exposure. The Assignee, subject to the terms and conditions hereof,
hereby assumes all obligations of the Assignor with respect to the Assigned
Exposure as if the Assignee were an original Lender under and signatory to the
Credit Agreement having a Term



--------------------------------------------------------------------------------

Loan Exposure equal to the Assigned Exposure, which obligations shall include,
but shall not be limited to the obligation to indemnify the Administrative Agent
as provided in the Credit Agreement (the foregoing obligations, together with
all other similar obligations more particularly set forth in the Credit
Agreement and the other Loan Documents, shall be referred to hereinafter,
collectively, as the “Assigned Obligations”).

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4. below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents and based on the financial statements
supplied by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $            representing the aggregate
principal amount outstanding of the Loans owing to the Assignor under the Credit
Agreement and the other Loan Documents being assigned hereby.



--------------------------------------------------------------------------------

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.3 (c) of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Term Loan
Exposure under the Credit Agreement immediately prior to the Assignment Date,
equal to $            and that the Assignor is not in default of its obligations
under the Credit Agreement; and (ii) the outstanding balance of Loans owing to
the Assignor (without reduction by any assignments thereof which have not yet
become effective) is $            ; and (b) it is the legal and beneficial owner
of the Assigned Exposure which is free and clear of any adverse claim created by
the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 4.5 of the
Credit Agreement.

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Note. Upon such
acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

          Attention:  

 

  Telephone No.:  

 

  Telecopy No.:  

 



--------------------------------------------------------------------------------

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

               

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2. hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3. hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.3
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.



--------------------------------------------------------------------------------

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if the Borrower’s consent is required under
Section 13.3 of the Credit Agreement] Section 17. Agreements of the Borrower.
The Borrower hereby agrees that the Assignee shall be a Lender under the Credit
Agreement [having a Term Loan Exposure equal to the Assigned Exposure]. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Loans made by the Lenders after the date hereof and to receive the fees
payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Credit Agreement and the
other Loan Documents. The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Note in an
initial amount equal to the Assigned Commitment. Further, the Borrower agrees
that, upon the execution and delivery of this Agreement, the Borrower shall owe
the Assigned Obligations to the Assignee as if the Assignee were the Lender
originally making such Loans and entering into such other obligations.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

Payment Instructions [Bank] [Address] ABA No. : Account No.: Account Name:
Reference: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

Payment Instructions [Bank] [Address] ABA No. : Account No.: Account Name:
Reference:

[Signatures continued on Following Page]



--------------------------------------------------------------------------------

Agreed and Consented to as of the date first written above.

[Include signature of the Borrower only if required under Section 13.3(c) of the
Credit Agreement]

BORROWER: FIRST INDUSTRIAL, L.P. By:  
First Industrial Realty Trust, Inc., its general partner   By:  

 

  Name:  

 

  Title:  

 

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF BORROWING

            , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

Attention: Teresa Mager

Ladies and Gentlemen:

Reference is made to that certain Unsecured Term Loan Agreement dated as of
January 29, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among FIRST INDUSTRIAL, L.P., a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.3 thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

  1. Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby
requests that the Lenders make Term Loans to the Borrower in an aggregate amount
equal to $            .

 

  2. The Borrower requests that such Loans be made available to the Borrower on
            , 20    .

 

  3. The Borrower hereby requests that such Loans be of the following Type:

[Check one box only]

¨   Adjusted Base Rate Borrowing

¨   Eurocurrency Borrowing, with an initial Interest Period for a duration of:

 

   [Check one box only] ¨    one month ¨    two months ¨    three months ¨   
six months ¨    other:                                     



--------------------------------------------------------------------------------

  4. The location and number of Borrower’s account to which proceeds of the
Requested Loan are to be disbursed:             .

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default exists or would
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party pursuant to Section 5.2(b) of the Credit
Agreement, are and shall be true and correct with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date). In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested Loans
contained in Section 5.2 of the Credit Agreement will have been satisfied at the
time such Loans are made.

 

FIRST INDUSTRIAL, L.P. By:   FIRST INDUSTRIAL REALTY TRUST, INC.   General
Partner  

By:

     

Print Name:                                                                
        

 

Title:

   